EXHIBIT C
Norton Family
                 TM




Product Manual
Norton Family Product Manual
         The software described in this book is furnished under a license
         agreement and may be used only in accordance with the terms of
         the agreement.
         Copyright © 2016 Symantec Corporation. All rights reserved.
         The product described in this document is distributed under licenses
         restricting its use, copying, distribution, and decompilation/reverse
         engineering. No part of this document may be reproduced in any
         form by any means without prior written authorization of Symantec
         Corporation and its licensors, if any.
         THE DOCUMENTATION IS PROVIDED “AS IS” AND ALL EXPRESS
         OR IMPLIED CONDITIONS, REPRESENTATIONS AND
         WARRANTIES, INCLUDING ANY IMPLIED WARRANTY OF
         MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
         OR NON-INFRINGEMENT, ARE DISCLAIMED, EXCEPT TO THE
         EXTENT THAT SUCH DISCLAIMERS ARE HELD TO BE LEGALLY
         INVALID. SYMANTEC CORPORATION SHALL NOT BE LIABLE
         FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES IN
         CONNECTION WITH THE FURNISHING, PERFORMANCE, OR
         USE OF THIS DOCUMENTATION. THE INFORMATION
         CONTAINED IN THIS DOCUMENTATION IS SUBJECT TO CHANGE
         WITHOUT NOTICE.
         The Licensed Software and Documentation are deemed to be
         commercial computer software as defined in FAR 12.212 and subject
         to restricted rights as defined in FAR Section 52.227-19 "Commercial
         Computer Software - Restricted Rights" and DFARS 227.7202, et
         seq. “Commercial Computer Software and Commercial Computer
         Software Documentation”, as applicable, and any successor
         regulations. Any use, modification, reproduction release, performance,
         display or disclosure of the Licensed Software and Documentation
         by the U.S. Government shall be solely in accordance with the terms
         of this Agreement.
         Symantec Corporation
         350 Ellis Street,
         Mountain View, CA 94043
         http://www.symantec.com
Contents




Chapter 1   Getting started ....................................... 8
            Getting started .......................................... 8
            About Norton Family ................................. 10
            System requirements ................................ 11
            Installing Norton Family ............................. 13
            Registering for Norton Family ...................... 16
            Accessing Norton Family ............................ 18
            Configuring your account ........................... 19
            Accessing your Norton account .................... 21
            Turning off or turning on Norton Family
                 supervision ....................................... 23
            Help for children ...................................... 25

Chapter 2   Managing user accounts ........................ 27
            Creating user accounts .............................. 27
            Assigning or reassigning a device for your
                child ............................................... 29
            Changing Administrator user accounts to
                Standard user accounts on
                Windows ......................................... 32

Chapter 3   Managing your child’s profile .................. 34
            Editing the child’s profile .............................    34
            Removing a child from Norton Family ............             35
            Protecting the personal information of your
                 child ...............................................   35
            Blocking your children from sharing their
                 personal information ...........................        37
                                                             Contents     4



Chapter 4   Managing House Rules ........................... 39
            Defining the house rules ............................        40
            Viewing or refreshing house rules .................          41
            Defining your child's Web world ....................         42
            Binding and unbinding a device from Norton
                 Family .............................................    43
            About Website categories ...........................         44
            Supervising the Internet activities of your
                 child ...............................................   55
            Turning on or turning off Web
                 supervision .......................................     56
            Blocking access to multiple categories of
                 websites using Norton Family
                 website ...........................................     57
            Blocking or allowing access to specific
                 websites using Norton Family
                 website ...........................................     58
            Blocking or allowing a website or website
                 category using Android device ...............           59
            Blocking a website that your child has
                 visited .............................................   61
            Disputing website categorization ..................          62
            About blocking embedded content ................             63
            About defining search rules for your
                 child ...............................................   64
            Turning on or turning off Search
                 supervision .......................................     66
            Turning on or turning off Safe Search .............          67
            About monitoring social networking
                 activities ..........................................   68
            Turning on or turning off social network
                 supervision .......................................     69
            Viewing the social networking conversations
                 of your child ......................................    70
            About setting up time restrictions for using
                 the device ........................................     71
            Allowing or blocking your child’s device
                 usage on weekdays or
                 weekends ........................................       73
                                                            Contents     5



            Specifying the allowed contacts ................... 75
            Updating the house rules on your child’s
                computer ......................................... 76

Chapter 5   Monitoring the Internet activity ............... 77
            Viewing the Norton Family alerts ..................         77
            Viewing the recent alerts from the Norton
                Internet Security or Norton 360 Control
                Center ............................................     79
            Viewing all the web activities of your
                child ...............................................   80
            Viewing a summary of all the Internet
                activities ..........................................   82
            Viewing the websites that your child has
                visited .............................................   85
            Viewing the messaging activities ..................         88
            Viewing the Internet search terms .................         91
            Viewing the amount of time your child
                spends on the device ..........................         94
            Viewing the remaining time to use the
                device .............................................    97
            Viewing the social networking
                activities ..........................................   99

Chapter 6   Managing Norton Family
               notifications .................................. 103
            Setting up Norton Family notifications ........... 103

Chapter 7   Finding additional solutions .................. 107
            About installing Norton Family client with
                  other parental-control software .............        107
            Disabling the auto-renewal option ...............          108
            Sharing Norton Family with a friend .............          109
            Inviting another parent to help manage your
                  child’s Internet activities ......................   109
            Installing Norton Family client on another
                  device ...........................................   111
            Uninstalling Norton Family from your
                  device ...........................................   112
                                                             Contents     6



            Changing the default search provider ...........            113
            Managing your Norton Family settings on
                 Android ..........................................     114
            Setting restrictions on iOS .........................       115
            Ensuring Norton Family supervision on your
                 child’s iOS device .............................       127

Chapter 8   Norton Family Premier ......................... 129
            Norton Family Premier features ..................           130
            About activity report ................................      132
            Renewing your Norton Family Premier
                 subscription ....................................      135
            About video supervision ...........................         136
            Turning on or turning off video
                 supervision .....................................      136
            Viewing the video activities of your
                 child ..............................................   138
            Setting up activity report notification .............       140
            Upgrading or activating your Norton Family
                 Premier account ...............................        141
            Viewing your subscription details ................          142
            Unsubscribing from your Norton Family
                 Premier service ................................       143
            About getting a refund for the Premier
                 subscription ....................................      144
            Viewing the auto-renewal status of your
                 Premier subscription ..........................        144
            About monitoring mobile devices ................            145
            Defining messaging rules ..........................         146
            Turning on or turning off messaging
                 supervision .....................................      147
            Blocking or allowing message exchange
                 with new mobile friends ......................         148
            Monitoring all messaging with new mobile
                 friends ...........................................    150
            Blocking messaging with an existing mobile
                 friend ............................................    151
            Allowing Unmonitored messaging with a
                 mobile friend ...................................      152
                                               Contents     7



Monitoring messaging with a mobile
    friend ............................................   153
About Location Supervision .......................        154
Turning on or turning off Location
    Supervision .....................................     155
Viewing the location of your kid ..................       156
About monitoring applications ....................        157
Blocking or Allowing Apps .........................       158
Turning on or turning off App
    supervision .....................................     159
Getting started


                                             1
           This chapter includes the following topics:

           1   Getting started

           1   About Norton Family

           1   System requirements

           1   Installing Norton Family

           1   Registering for Norton Family

           1   Accessing Norton Family

           1   Configuring your account

           1   Accessing your Norton account

           1   Turning off or turning on Norton Family supervision

           1   Help for children


Getting started
           If you’re not sure how to protect your children while
           they’re online, help is here! We’ll get you up and running
           in no time, and provide everything you need to protect
           your family from Internet dangers and inappropriate
           content. We’ll even help you keep your children from
           passing along confidential information online.
           We're here to protect your family, so let's get started.
                                       Getting started   9
                                      Getting started


1   Register for Norton Family
    To do this, you need a Norton account, which will
    take about two minutes to create. If you’ve ever used
    any of our Norton products, it’s possible that you
    already have a Norton account. If you don’t have a
    Norton account, don’t worry; Norton Family can
    automatically set one up for you.
    See “Registering for Norton Family” on page 16.
1   Access Norton Family
    You can view and monitor real-time reports on the
    Internet activities of each of your children by using
    Norton Family. You can access Norton Family using
    your computer, Android, iPhone, or iPad. Click the
    following link for easy instructions.
    See “Accessing Norton Family” on page 18.
1   Make sure that each child uses a different user
    account to log on to the computer
    Norton Family identifies the person using the
    computer based on the account that is used to log
    on. If you have not created a user account for each
    family member, click the following link for easy
    instructions.
    See “Creating user accounts” on page 27.
1   Download and install Norton Family client on
    every device that your child uses
    Sign in to Norton Family website using your user
    name and password, and download Norton Family.
    You must install Norton Family on each device that
    your child uses. Norton Family does not monitor your
    child activities on iOS.
    See “Installing Norton Family” on page 13.
1   Discuss Norton Family with your family
    Communication is the key to family safety. Therefore,
    you can initiate a discussion with your child
    explaining the importance of responsible use of the
    Internet.
                                                Getting started     10
                                           About Norton Family



About Norton Family
          Norton Family allows your children to explore the web
          freely, while letting you know when and where they
          spend time online. You use simple settings to define
          house rules that protect all of your child's devices, allow
          you to monitor their activities, and protect their private
          information. Norton Family gives you real-time alerts
          when your children try to do something that is not
          allowed by the house rules.
          You can use Norton Family on your Windows, Android,
          and iOS devices. However, the features that are
          supported differ based on your operating system. Norton
          Family parental control for iOS is only a child-monitoring
          app. To view or update any of your family settings, you
          can use either Norton Family website or Norton Family
          parental control app for Android.
      w   Norton Family parental control for iOS is currently
          available only in the US, UK, and Japan.
          Norton Family Premier offers the following features to
          keep your children safe online:
          1   Personal information protection*: Helps your
              children avoid giving out sensitive personal
              information from their device, including phone
              number, address, school they attend, or email
              address.
          1   Web supervision: Lets your children explore the
              web freely, while keeping you in the know about
              which sites they visit and giving you tools to help
              them avoid unsuitable content.
          1   Location supervision: Lets you track your child’s
              location and know they are safe when they are
              carrying their device.
          1   Search supervision: Shows you the words, terms,
              and phrases your children search for on their device,
              giving you insights into their interests and helping
              you keep them safe from inappropriate content.
                                               Getting started    11
                                         System requirements


          1   Social Network supervision*: Monitors your child's
              social media use, including how frequently they log
              in to Facebook from their device, and the name and
              age they use on their profile.
          1   Time supervision*: Shows you how much time your
              children spend online, helping you teach healthy
              habits. You can easily set time limits or schedule
              specific times when they can use their device.
          1   Video supervision: Lists the YouTube and Hulu
              videos your children watch on their device, even
              letting you view a snippet of each video, so you know
              when you need to talk.
          1   App supervision*: Shows you which apps your
              children have downloaded on their Android devices,
              and lets you choose which apps they can use,
              including YouTube and Facebook.
          1   Messaging supervision*: Lets you keep an eye on
              text messages, including what's said and who they
              can text.
          *Not available on Norton Family parental control for iOS.




System requirements
          Norton Family is available for Windows, Android, and
          iOS. You must have an Internet connection to install
          and use Norton Family. When you are connected to
          Internet, Norton Family automatically checks for any
          new updates and downloads them.
      w   Norton Family for iOS currently supports web, search,
          video, and location supervision.
          The following are the recommended system
          requirements to install and use Norton Family:
                                                               Getting started           12
                                                         System requirements


Table 1-1

               For Windows               For Android           For iOS


Operating      1   Microsoft             1   Android v2.3 or   1   iOS 8 or higher for
Systems            Windows 10                higher                Norton Family app
               1   Microsoft                                       for iOS4
                   Windows 8 or
                   higher (32-bit and
                   64-bit)1
               1   Microsoft
                   Windows 7
                   (32-bit and
                   64-bit) Starter,
                   Home Basic,
                   Home Premium,
                   Professional, or
                   Ultimate
               1   Microsoft
                   Windows Vista
                   (32-bit and 64-bit,
                   Service Pack 1 or
                   later) Home
                   Basic, Home
                   Premium,
                   Ultimate, or
                   Business
               Norton Family does
               not support Microsoft
               Windows XP 64-bit
               version.


Hardware       1   300 MHz or            1   550 MHz
Requirements       higher processor          processor
               1   512 MB of RAM         1   256 MB of RAM
                   (256 MB               1   3 MB of
                   minimum)                  available disk
               1   100 MB of                 space
                   available hard
                   disk space
                                                           Getting started   13
                                                 Installing Norton Family



          For Windows              For Android           For iOS


Browser   1   Microsoft Internet   1   Android
Support       Explorer 8.0 or          Browser
              later 1 (32-bit      1   Chrome for
              only)                    Android version
          1   Mozilla Firefox          18.0.1025123
              (32-bit only)2,3         and higher
          1   Google               1   Kindle Silk
              Chrome2,3                browser on
                                       Kindle Fire
                                       tablets

                1   Does not support Metro browser.
                2As made available by Symantec within your service
                period.
                3 Supports current, the most recent, and the previous

                32-bit major release.
                4Norton  Family parental control for iOS is currently
                available only in the US, UK, and Japan.


Installing Norton Family
                Install Norton Family on each computer and mobile
                device that your children use. If you have a family
                computer that your children use and a personal
                computer that you use, only install Norton Family on the
                computer that your children use. To know more about
                the supported devices, refer See “System requirements”
                on page 11.
                If you share a computer with your children, Norton
                Family works best when each family member logs in
                with an individual user account. For more information
                about creating user accounts, refer See “Creating user
                accounts” on page 27. Using Norton Family, you can
                monitor the Internet activities of up to 15 children, set
                time limits, track location, and more.
                                           Getting started   14
                                 Installing Norton Family


    After installation on your Windows computer, you can
    view the Norton Family client icon in the notification
    area, which is at the far right of the taskbar.
w   Norton Family for iOS currently supports web, search,
    video, and location supervision.
    After you install Norton Family on your children’s
    devices, they can do the following:
    1   Use their device as they normally do
    1   View their house rules
    1   Refresh their house rules from Norton Family

    To install Norton Family on Windows
    1 Open your browser and go to
      https://family.norton.com.
    2 Sign in with your Norton account credentials.
    3 Do one of the following:
      1  At the bottom of the window, click Download
         Norton Family.
      1  Click Configure Family, under Devices section,
         click Add device.
    4 To install Norton Family client on this device, click
      Download. You can also install it on another device.
    5 Depending on your browser, click Run or open the
      downloaded Installer.
    6 In the Norton Download Manager, click Finish.
    7 In the Parent Sign In field, type your Norton account
      credentials. If you do not have a Norton account, you
      can create one. For help, refer See “Registering for
      Norton Family” on page 16.
    8 In the Add Computer field, type a name for this
      computer.
    9 Click OK.
                                       Getting started   15
                             Installing Norton Family


10 To assign a user account for your child, in the How
   does your family log on? window, click the Change
   button next to the child.
   To assign an existing Windows user account, click
   Uses these logins, and then check a Windows user
   account that you want to assign for this child. If your
   child uses multiple user accounts on a computer, you
   need to check all the user accounts that your child
   uses.
11 Click OK.
12 Repeat steps 10 and 11 to assign a Windows user
   account for each of your child.
13 In the How does your family log on? window, click
   Finish.

To install Norton Family on Android
1 On the Android device, go to Google Play Store.
2 In the Apps section, search for Norton Family.
3 Tap the Norton Family icon to launch the app.
4 Read the User License Agreement and then tap
  Accept.
5 Read through the tutorial and then click Get Started.
6 Tap Sign In or Sign Up to log into Norton Family
  using your Norton credentials. If you do not have a
  Norton account, you can create one. For help, refer
  See “Registering for Norton Family” on page 16.
7 Tap Child to get into child mode and then tap
  Continue. Child mode allows you to add child and
  assign house rules to this device.
8 Tap Add a child, and in the PROFILE window, enter
  the details of your child. Choose an avatar for your
  child profile by tapping the avatar image. You can
  choose an image from your gallery or take instant
  photo for your child’s profile.
9 Tap Continue, and then tap Save. Norton Family
  has set default house rules based on your child’s
  year of birth. You can tap House Rules to review
  the rules assigned to your child.
                                                Getting started      16
                                 Registering for Norton Family


           10 If the child that you added uses this device, in the
              Choose Child window, tap the child, and then tap
              Done.
           11 In the alert that appears, tap Activate to set Norton
              Family as the device administrator.
           12 In the Setup complete window, tap OK.

           To install Norton Family on iOS
           1 On the iOS device, go to App store.
           2 Search for Norton Family parental control and then
             tap it.
           3 Read the User License Agreement and then tap
             Accept.
           4 Sign in with your Norton credentials. You cannot sign
             up for a Norton account using Norton Family for iOS.
             For more details, refer See “Registering for Norton
             Family” on page 16.
           5 Choose a child to whom you want to assign this
             device.
             If you want to add a new child, tap Add a new child,
             enter the details of the child and then tap Save.
           6 Give a name for this device.
           7 Tap Save and then proceed with enabling
             restrictions. For more details, refer See “Setting
             restrictions on iOS” on page 115.


Registering for Norton Family
           To use Norton Family, you need to create a Norton
           account. You use this account with all Norton products.
           You create a password and provide your email address
           when you register. Each time you sign in to Norton
           Family, you will use this email address and password.
       w   Be sure to keep all of your passwords safe. Do not share
           your password with anyone else, including your children.
           If you already have a Norton account, you may be
           registered for Norton Family. All you need to do is add
                                         Getting started     17
                          Registering for Norton Family


    your children and devices to the family. If you do not
    have one, you can create it from Norton Family website
    or Norton Family app for Android. Currently, you cannot
    sign up for a Norton account using Norton Family for
    iOS.
    Using Norton Family, you can monitor and record the
    Internet activities for up to 15 children for each
    household. You need to install Norton Family client or
    app on each device that you want to monitor.
w   Norton Family for iOS currently supports web, search,
    video, and location supervision.
    To register for Norton Family from your computer
    1 Open your browser and go to
      https://family.norton.com
    2 At the top-right of the page, click Sign In.
    3 In the Sign In page, click Create account.
    4 In the Create an account page, in the Email
      address box, type your email address. You need to
      specify this email address each time you sign in to
      Norton.
    5 In the Confirm email address box, type your email
      address again.
    6 In the Password box, type a password.
      Password is case-sensitive and must be between 6
      and 50 characters in length.
    7 In the First Name and Last Name text boxes, type
      your first name and last name.
    8 In the Region drop-down list, select your country or
      region.
    9 To receive product updates, promotional offers from
       Symantec, and security newsletters, check Email
       me product updates, offers, and security
       newsletters.
    10 Click Sign Up.
    To register for Norton Family from your child’s Android
    device
    1 Tap and open Norton Family app.
                                               Getting started    18
                                      Accessing Norton Family


          2 Read the User License Agreement, and then tap
            Accept.
            Take a tour on how Norton can protect your family.
            At any time, you can tap SKIP to stop the tour and
            get started with Norton Family.
          3 Tap Get Started and do one of the following:
             1   Tap Sign In or Sign Up.
             1   If you have a code, tap I have a Partner Code,
                 enter the code that you received from your service
                 provider, and then click Next.
          4 In the Sign In page, tap Create account.
          5 In the Create an account page, in the Email
            address box, type your email address. You need to
            specify this email address each time you sign in to
            Norton.
          6 In the Confirm email address box, type your email
            address again.
          7 In the Password box, type a password.
            Password is case-sensitive and must be between 6
            and 50 characters in length.
          8 In the First Name and Last Name text boxes, type
            your first name and last name.
          9 In the Region drop-down list, select your country or
             region.
          10 To receive product updates, promotional offers from
             Symantec, and security newsletters, check Email
             me product updates, offers, and security
             newsletters.
          11 Click Sign Up.


Accessing Norton Family
          You can view and monitor real-time reports on the
          Internet activities of each of your children by using
          Norton Family. You can access Norton Family using
          your computer, Android, iPhone, or iPad.
                                                Getting started    19
                                      Configuring your account


          If you do not have a Norton Family account, See
          “Registering for Norton Family” on page 16.
          To access Norton Family website
          1 Open your browser and go to
            https://family.norton.com
            You can add this address to your Favorites list.
          2 At the top-right of the page, click Sign In.
          3 Type your Norton credentials that you used while
            registering for Norton Family.
          4 Click Sign In.
          To access Norton Family app on Android
          1 On the device, tap Norton Family app.
          2 If this is your child’s device, tap the menu icon on the
            top-left of the window, and then tap Parent Mode.
          3 Type your Norton credentials that you used while
            registering for Norton Family.
          4 Click Sign In.


Configuring your account
          After you register for Norton Family, the Configure
          Family page lets you to set up your account. By default,
          you are automatically added to the account as a Parent.
          However, you can change the display name and the
          avatar at any time. You can also invite another parent
          to monitor your kid’s online activities.
          To change your existing profile using Norton Family
          website
          1 Sign in to Norton Family.
          2 Click Configure Family.
          3 In the Configure Family page, under Parents
            section, click on your profile.
                                      Getting started    20
                            Configuring your account


4 In the Profile Settings page, choose your profile
  name and then select an avatar from the Change
  avatar drop-down list. You can also use the Upload
  profile picture link to choose a picture from your
  device for your avatar.
5 Click Save.
To add children to your account using Norton Family
website
1 Sign in to Norton Family.
2 Click Configure Family.
3 In the Configure Family page, under Children
  section, click Add Child.
4 Type the name of your child, and choose an avatar
  that identifies this child.
5 Select the gender, and choose the birth year of the
  child from the drop-down.
  Family rules will change depending on the birth year
  of the child.
6 Select the device to associate the child with it. If you
  do not see any device, ensure that you have installed
  Norton Family on all your devices.
To configure your account using Android
1 Sign in to Norton Family app in Parent mode.
2 In the Parent Mode window, tap on your profile icon.
  You can also tap the menu icon on the top-left of the
  window and then tap Settings.
  Make sure that you keep your password safe. You
  must not share your password with your children.
  Your children could use the password to disable
  Norton Family or to log on to Norton Family and
  change the house rules.
                                                Getting started    21
                                Accessing your Norton account


          3 In the SETTINGS window, under MY ACCOUNT, do
            the following:
            1   Tap Change profile picture to choose a picture
                for your profile. You can choose a picture from
                your gallery or capture your photo instantly. To
                take a photo, tap camera icon next to your
                profile’s image.
              1   Type a name for your account to identify yourself
                  to others.
              1   Choose a time zone. The time that is reported for
                  all activities is based on the time zone that you
                  choose here.



Accessing your Norton account
          See the information below to create a Norton account,
          find out if you already have a Norton account, or to reset
          your Norton account password:

          Determining if you already have a
          Norton account
          See the information below to help you find if you have
          a Norton account:
          1   If you have installed or activated a Norton product,
              you most likely have a Norton account. As part of
              the installation or activation process, you need to
              create one by providing your name, email address,
              and a password.
          1   If you purchased a product from the Norton Online
              Store or renewed a Norton product subscription, you
              were asked to provide your name, email address
              and a password, and a Norton account was created
              for you.
          1   If you signed up for Norton Family, Norton Online
              Backup, or Norton Safe Web, you may have a Norton
              account. But, ensure that this account also has the
              Norton Family license associated with it.
                                      Getting started   22
                      Accessing your Norton account


1   If you received your Norton product from your service
    provider, log on to your service provider website or
    locate the email that you were sent when you
    subscribed to the Norton service and follow the
    instruction to create a Norton account.

Resetting your Norton account
password
Follow the appropriate instructions to reset your Norton
account password from the Norton Family website or
from your Android or iOS device.

To reset your Norton account
password on the Norton Family
website
1 Click Forgot your password? link.
2 Type the email address that you used to purchase
  your Norton product or to create your Norton account.
3 Click Continue.
4 You will receive an email with reset password link
  from norton@symantec.com. Check your spam or
  junk folders if you do not see the email in your Inbox.
  If clicking the link does not work, copy and paste this
  link directly into a web browser.
  If you cannot locate the email, ensure that you have
  entered a valid email address. If you still have
  problem, then create a new Norton account.

To reset your Norton Account
password on Android
1 Open Norton Family app, and tap Sign In. If the
  device is in Child mode, tap the menu icon at the
  top-left of the page and then tap Parent Mode.
2 In the Sign In window, tap Forgot your password?
3 Type your email address to start password recovery
  and then tap Continue.
                                               Getting started     23
           Turning off or turning on Norton Family supervision


           4 Check the email that you receive from Norton and
             follow the on-screen instructions. If you cannot locate
             the email, ensure that you have entered a valid email
             address. If you still have problem, then create a new
             Norton account.

           To reset your Norton account
           password on iOSdevice
           1 Open Norton Family app, and tap Sign In.
           2 In the Sign In window, tap Forgot your password?
           3 Type your email address to start password recovery
             and then tap Continue.
           4 Check the email that you receive from Norton and
             follow the on-screen instructions. If you cannot locate
             the email, ensure that you have entered a valid email
             address. If you still have problem, then create a
             Norton account.

           To create a Norton account
           1 Click Create account.
           2 Enter a valid email address and password for your
             account. You need to use these credentials to sign
             in to Norton in future.
           3 Choose your region.
           4 Read the privacy policy and agree to it, and then click
             Sign Up.


Turning off or turning on Norton Family
supervision
           You can turn off Norton Family supervision at the device
           level or the child level. If you are using your child’s
           device, you can turn off Norton Family that you have
           installed on the device. This enables you to use the
           device freely without any house rules. Once you are
           done, ensure that you have turned on Norton Family.
           On Android devices, Norton Family is automatically
                                    Getting started      24
Turning off or turning on Norton Family supervision


turned on based on the option you choose for switching
modes.
In case you want to temporarily suspend Norton Family
supervision for your child, you can do that at the child
level by using Norton Family website or Norton Family
parental control for Android. So, you don’t have to be
on the child’s device to do this. For example, if you have
two children, you can turn on supervision for the first
child, and turn it off for the second child. In this case,
Norton Family monitors and records the activities of the
first child.
To turn off or turn on Norton Family supervision for a
child on the Norton Family website
1 Sign in to Norton Family.
2 Click House Rules.
3 Click the child whom you want to manage.
4 Do one of the following:
   1   To turn off, click Turn OFF Norton Family
       Supervision and then click Yes.
   1   To turn on, click Turn ON Norton Family
       Supervision and then click Yes.

To turn off Norton Family on Windows
1 Log on to the child’s computer.
2 In the notification area, at far right of the taskbar,
  click the Norton Family icon.
3 Click Turn Off Norton Family.
4 In the window that appears, sign in with your Norton
  Family credentials.
5 To turn off Norton Family, do one of the following:
  1   Click Until the next sign-in or restart.
   1   Click Until and choose a time period.
6 Click Save. A message notifies you that Norton
  Family client is turned off.
7 To turn on Norton Family, click Enable Norton
  Family.
                                                  Getting started   25
                                                Help for children


           To turn off or turn on Norton Family parental control on
           Android
           1 Sign in to Norton Family app in Parent mode.
           2 In the Parent Mode window, tap on your profile icon.
             You can also tap the menu icon on the top-left of the
             window and then tap Settings.
           3 To turn off, under Norton Family, tap When
             switching modes and do one of the following:
             1   Tap Don’t pause to keep Norton Family running
                 even when you switch modes.
               1   Tap 15 minutes or 1 hour to turn off Norton
                   Family for the specified duration.
               1   Tap Until I switch back to turn off Norton Family
                   until you switch back to Child mode.
               1   Tap Done.
           4 To turn on, switch back to Child mode.
           To turn off or turn on Norton Family supervision for a
           child on Android
           1   Sign in to Norton Family app in Parent mode.
           2   Tap the child whom you want to manage.
           3   Go to the RULES tab.
           4   In the Norton Family row, do one of the following:
               1   To turn on Norton Family, tap OFF button.
               1   To turn off Norton Family, tap ON button.



Help for children
           Welcome to Norton Family!
           As you know, the Internet is a great place for homework,
           communicating with friends and classmates, research,
           and fun & games. At the same time, hackers and
           keyloggers use the Internet to steal your personal
           information and hack your device. They use this
           information to pose risks to your physical safety and
           emotional well-being. Your parents have chosen Norton
           Family to protect you while you are online. This program
                                       Getting started   26
                                     Help for children


is installed on your device and guards you from
inappropriate contents on the Internet. If your parents
haven’t talked to you on this, they will soon discuss with
you the online safety and some basic “house rules” that
you’ll need to follow when you use the Internet.
The main house rules you need to know are:
1   DON’T ever chat or email with people you don’t
    know.
1   NEVER give personal information to anyone online.
    This includes addresses, phone numbers, credit card
    numbers, or the name, city, and location of your
    school.
1   NEVER make plans or agree to meet with anyone
    in person that you have met online.
1   ALWAYS let a parent know IMMEDIATELY if you
    receive any message or picture online that makes
    you feel threatened, scared, or uncomfortable.
1   NEVER provide anyone your passwords.
1   NEVER send out photos of yourself or family
    members without first checking with a parent.
1   NEVER send out anything to anyone that can be
    considered hurtful or mean spirited. Don’t send out
    something that will make someone angry, sad, or
    scared. THINK before you send.
1   DON’T download or install anything on your device
    until you’ve OK’d it with a parent. When signing up
    for a new service, let your parent know! This includes
    Email accounts and Social Networking sites.
1   DON’T spend money that you don’t have. If
    something has a price, be sure to check with a parent
    before making the purchase.
Managing user
accounts

                                           2
          This chapter includes the following topics:

          1   Creating user accounts

          1   Assigning or reassigning a device for your child

          1   Changing Administrator user accounts to Standard
              user accounts on Windows


Creating user accounts
          User accounts allow several people to share a single
          computer. Each family member can log on to Windows
          using their own user name and password. Each user
          can then have personalized settings. When your children
          use separate user accounts, Norton Family can monitor
          each child individually.
          If your computer has a single user account, it is an
          Administrator account. You should create a standard
          user account for each child who uses the computer. This
          assures they won’t run Administrator tasks, like creating
          new user accounts.
          The following figure shows the login screen with several
          user accounts on Windows 7:
                            Managing user accounts      28
                            Creating user accounts




To create a new user account on Windows
1 Do one of the following:
  1  On Windows Vista or Windows 7, on the Start
     menu, click Control Panel.
   1   On Windows 8 or later, go to the Start screen.
2 Do one of the following:
  1  On Windows Vista, in the Windows Control Panel,
     click User Accounts.
  1  On Windows 7, in the Windows Control Panel,
     click User Accounts and Family Safety, and
     then click User Accounts.
  1  On Windows 8 or later, swipe in from the right
     end of the screen, click Settings, and then click
     Change PC settings.
3 Do one of the following:
  1  On Windows Vista, click Add or remove user
     accounts, and then click Create a new account.
  1  On Windows 7, click Manage another account.
     If you are prompted for an administrator password
     or confirmation, type the password or provide
     confirmation.
   1   On Windows 8 or later, click Users, click Add a
       user, and then click Sign in without a Microsoft
       account.
                                         Managing user accounts      29
                  Assigning or reassigning a device for your child


           4 Do one of the following:
             1  On Windows Vista, type a name for the account.
              1    On Windows 7, click Create a new account.
              1    On Windows 8 or later, click Local account, and
                   enter the account name.
           5 Do one of the following:
             1  On Windows Vista or Windows 7, select the
                account type, and click Create Account.
             1  On Windows 8 or later, click Finish.



Assigning or reassigning a device for your
child
           To monitor the online activities of your children, you
           must specify the device that each child uses. On
           Windows computers, you must specify which user
           account the child uses to log on to the computer.
           If your children share a single computer, create a
           separate user account for each child. This allows Norton
           Family to monitor each child separately and to set house
           rules based on each child's age.
           You can edit device assignments or user account at any
           time. When you reassign a device or a user account for
           a child, Norton Family starts monitoring the child based
           on the new assignment.
           To assign or reassign a device for your child on the
           Norton Family website
           1 Sign in to Norton Family.
           2 At the top of the page, click Configure Family.
           3 In the Configure Family page, under Children
             section, click the profile of your child.
           4 All of the devices that run Norton Family client or app
             are displayed. For Windows, the user accounts that
             are available are listed next to the device.
                            Managing user accounts         30
     Assigning or reassigning a device for your child


5 Check a device that you want to assign to this child.
  For Windows, you can assign one or more user
  accounts for a child.
6 Click Save.
To assign or reassign a user account for your child on
Windows
1 Log on to the child’s computer.
2 In the notification area, at the far right of the taskbar,
  click the Norton Family icon.
3 Click Edit Accounts and sign in with your
  credentials.
4 In the How your family signs in window, click Edit
  next to the child.
                           Managing user accounts       31
    Assigning or reassigning a device for your child


5 Click signs in as.
  Check the user accounts that you want to assign to
  this child. If your child uses multiple user accounts
  on a computer, you must select all the user accounts
  that your child uses.




6 Click Save > OK.
To assign or reassign a child to an Android device
1 Sign in to Norton Family app in Parent mode.
2 Tap the child to whom the device is currently
  assigned.
3 At the top right of the window, tap the child icon.
4 Under DEVICES, tap the device that is assigned to
  the child.
5 In the Remove device alert, tap Yes and then switch
  to child mode.
6 Tap the child to whom you want to assign the device.
                                            Managing user accounts     32
 Changing Administrator user accounts to Standard user accounts on
                                                          Windows

                7 You can use the name provided to the device or
                  choose a new one. Norton Family uses this name to
                  identity this device in the future.
                8 Tap Done.
                9 Tap Activate to avoid your child from uninstalling
                  the app.
                10 Tap OK.
                To assign or reassign a child to an iOS device
                1 On your child’s iOS device, tap Settings > General
                  > Restrictions, and then tap Disable Restrictions.
                2 Tap and hold the Norton Family icon until it jiggles.
                3 Tap the cross icon to uninstall the app.
                4 Press the Home button.
                5 Go to the App store and reinstall the Norton Family
                  for iOS.
                6 Open the Norton Family app.
                7 Read the User License Agreement and then tap
                  Accept.
                8 Sign in with your Norton credentials.
                9 Choose a child to whom you want to assign this
                   device.
                   If you want to add a new child, tap Add a new child,
                   enter the details of the child and then tap Save.
                10 Give a name for this device.
                11 Tap Save and then proceed with enabling
                   restrictions. For more details, read See “Setting
                   restrictions on iOS” on page 115.


Changing Administrator user accounts to
Standard user accounts on Windows
                If your child creates a new Windows user account and
                logs onto the computer with that account, Norton Family
                cannot monitor the child’s activity. To prevent new
                Windows user account creation, you must ensure that
                your child has a Standard user account.
                                           Managing user accounts   33
Changing Administrator user accounts to Standard user accounts on
                                                         Windows

               If your child’s Windows user account has Administrator
               privileges, you must change it to a Standard user
               account.
               To change Administrator accounts to Standard accounts
               on Windows
               1 Do one of the following:
                 1  On Windows Vista and Windows 7, on the Start
                    menu, click Control Panel, and then click User
                    Accounts.
                 1  On Windows 8 or later, on the Start screen,
                    search and open Control Panel.
               2 Do one of the following:
                 1  On Windows Vista and Windows 7, click User
                    Accounts, and then click the account that you
                    want to change.
                 1  On Windows 8 or later, click User Accounts and
                    Family Safety, click User Accounts, and then
                    click Change account type.
               3 If you are prompted for administrator password, type
                 the password for confirmation.
               4 Click the account that you want to change and then
                 click Change the account type.
               5 Choose Standard and then click Change Account
                 Type.
Managing your
child’s profile

                                              3
            This chapter includes the following topics:

            1   Editing the child’s profile

            1   Removing a child from Norton Family

            1   Protecting the personal information of your child

            1   Blocking your children from sharing their personal
                information


Editing the child’s profile
            You can edit a child’s profile using Norton Family website
            or Android app.
            To edit the profile of your child using Norton Family
            website
            1 Sign in to Norton Family.
            2 At the top of the page, click Configure Family.
            3 On the Configure Family page, under Children
              section, select the child whose profile you want to
              edit.
            4 Do the required changes and then click Save.
            To edit the profile of your child using Android device
            1 Sign in to Norton Family app in Parent mode.
            2 Tap the child whose profile you want to change.
            3 At the top right of the window, tap the child icon and
              do the required profile changes.
                                 Managing your child’s profile       35
                          Removing a child from Norton Family



Removing a child from Norton Family
           Norton Family lists the profiles of all the children that
           you have added. You can remove the profile of a child
           from Norton Family. When you remove a profile of a
           child, all the associated settings and the Internet
           activities of that child are removed. You can use Norton
           Family website or Norton Family app to remove a child.
       w   The Norton Family client or app still remains on the
           child’s device and needs to be removed separately.
           To remove a child’s profile using Norton Family website
           1 Sign in to Norton Family.
           2 At the top of the page, click Configure Family.
           3 On the Configure Family page, under Children
             section, hover over the child whom you want to
             remove.
           4 Click the minus icon at the top-right of your child's
             avatar.
           5 In the confirmation prompt, click OK.
           To remove a child’s profile using Android device
           1   Sign in to Norton Family app in Parent mode.
           2   Select the child whose profile you want to remove.
           3   At the top right of the window, tap the child icon.
           4   In the profile window, under ACCOUNT, tap Remove
               child.
           5 In the confirmation window, tap Yes.
           6 If you really want to remove the child, in the
             verification window, type the name of the child, and
             then tap Remove.


Protecting the personal information of your
child
           Norton Family prevents your child from sharing personal
           information over the Internet. All you need is to specify
                         Managing your child’s profile    36
    Protecting the personal information of your child


the personal information of your child in Norton Family.
When you turn on Personal Information Protection,
Norton Family blocks any attempt by the child, whether
it is accidental or on purpose, to send any personal
information over the Internet.
In addition, Norton Family notifies you if your child
attempts to send any personal information over the
Internet.
By default, if your child sends personal information on
a secure website, Norton Family does not block or
monitor this activity. The URL of a secure website starts
with “https” instead of “http”. For example, if your child
sends personal information on Gmail, Norton Family
does not monitor or block the personal information.
When you turn on personal information protection,
Norton Family blocks the attempt to send the information
on an unsecure website and then notifies you.
To turn on or turn off Personal Information Protection
using Norton Family website
1 Sign in to Norton Family.
2 Click House Rules.
3 Click the picture icon of the child.
4 On the left pane, click Personal Information and do
  one of the following:
    1   To turn on, move the On/Off switch to the left to
        the On position, and then type into the appropriate
        fields the personal information you want to
        protect.
    1   To turn off, move the On/Off switch to the right to
        the Off position.
5 Click Save.
To turn on or turn off Personal Information Protection
using Android device
1   Sign in to Norton Family app in Parent mode.
2   Tap the child whom you want to manage.
3   Go to the RULES tab.
4   Under General, tap Personal info supervision.
                                       Managing your child’s profile     37
     Blocking your children from sharing their personal information


                5 In the Personal info supervision window, do one
                  of the following:
                  1   To turn on Personal info supervision, tap OFF
                      button.
                  1   To turn off Personal info supervision, tap ON
                      button.



Blocking your children from sharing their
personal information
                By default, if your child sends personal information on
                a secure website, Norton Family does not block or
                monitor this activity. The URL of a secure website starts
                with “https” instead of “http”. For example, if your child
                sends personal information on Gmail, Norton Family
                does not monitor or block this activity. To prevent your
                child from sharing their personal details on an unsecure
                website, you must specify those details in their profile
                settings. This way Norton Family can block any such
                attempt of your child and then notify you.
                You can use Norton Family website or Norton Family
                parental control for Android to specify and block personal
                information.
                To specify and block personal information on the Norton
                Family website
                1 Sign in to Norton Family.
                2 Click House Rules.
                3 Click the picture icon of the child.
                4 On the left pane, click Personal Information tab and
                  turn on Personal Information Protection.
                5 In the Social Security # (National ID #) box, type
                  the last six digits of the child’s Social Security
                  number.
                6 In the Phone number box, type your child's
                  telephone number.
                                  Managing your child’s profile   38
Blocking your children from sharing their personal information


           7 In the Email address box, type the email address
             of the child.
           8 In the Other private information box, type in any
             name, number, or any other information you want to
             protect.
             If you enter the name of a school, you don’t need to
             include words such as "school" or "elementary". Enter
             only name of the school. For example, if your child’s
             school is ’Lincoln Elementary School’, you should
             only enter the word "Lincoln."
           9 Click Save.
           To specify and block personal information on Android
           1 Sign in to Norton Family app in Parent mode.
           2 Tap the child whom you want to manage.
           3 Go to the RULES tab.
           4 Under General, tap Personal info supervision.
           5 In the Personal info supervision window, tap OFF
             button.
           6 In the Social Security Number box, type the last six
             digits of the child’s Social Security number, and tap
             OK.
           7 Type the telephone number and the email address
             of the child.
           8 In the Email Address box, type the email address
             of the child, and tap OK.
           9 In the Other Private Information box, type in any
             name, number, or any other information you want to
             protect, and tap OK.
             If you enter the name of a school, you don’t need to
             include words such as "school" or "elementary". Enter
             only name of the school. For example, if your child’s
             school is ’Lincoln Elementary School’, you should
             only enter the word "Lincoln."
Managing House
Rules

                                          4
       This chapter includes the following topics:

       1   Defining the house rules

       1   Viewing or refreshing house rules

       1   Defining your child's Web world

       1   Binding and unbinding a device from Norton Family

       1   About Website categories

       1   Supervising the Internet activities of your child

       1   Turning on or turning off Web supervision

       1   Blocking access to multiple categories of websites
           using Norton Family website

       1   Blocking or allowing access to specific websites
           using Norton Family website

       1   Blocking or allowing a website or website category
           using Android device

       1   Blocking a website that your child has visited

       1   Disputing website categorization

       1   About blocking embedded content

       1   About defining search rules for your child

       1   Turning on or turning off Search supervision
                                          Managing House Rules       40
                                        Defining the house rules


           1   Turning on or turning off Safe Search

           1   About monitoring social networking activities

           1   Turning on or turning off social network supervision

           1   Viewing the social networking conversations of your
               child

           1   About setting up time restrictions for using the device

           1   Allowing or blocking your child’s device usage on
               weekdays or weekends

           1   Specifying the allowed contacts

           1   Updating the house rules on your child’s computer


Defining the house rules
           Norton Family protects your child with predefined house
           rules based on their age and maturity. You have the
           freedom to customize these rules for each of your
           children at any time.
           Your child can ask your permission for a specific Internet
           activity and then you can make the appropriate decision.
           If you need more information, you should talk to your
           child and find out why he or she needs to visit a
           particular site that you feel should be off limits.
           If you allow access to a specific website based on your
           child’s request, this change is reflected on your child’s
           device automatically.
       w   Make sure that you install Norton Family on every device
           that your child uses. By logging into Norton Family
           account, you can view and monitor the Internet activities
           of your child from any location, as long as you have an
           Internet connection.
           You can change the house rules for your child from
           Norton Family website or Norton Family app for Android
           device. To change the house rules for your child from
                                          Managing House Rules        41
                              Viewing or refreshing house rules


           Norton Family website, go to the House Rules page.
           To change from your Android device, sign in to Norton
           Family app in Parent mode, tap the child whom you want
           to manage, and then tap RULES tab.
           Using the House Rules page, you can do the following:
           1   Manage your child’s profile.
           1   Define your child’s Web world.
           1   Choose the device to track your kid’s current
               location.
           1   Define search rules for your child.
           1   Define mobile messaging rules for your child.
           1   Define mobile application rules for your child.
           1   Define social networking rules for your child.
           1   Define time restrictions for your child to engage in
               Internet activities.
           1   Define video supervision rules.
           1   Define app supervision rules.
           1   Set up Norton Family to notify you when your child
               performs an inappropriate Internet activity.
       w   To add a child to your Family account from Norton
           Family website, go to the Configure Family page, and
           then click Add Child. To add from your Android device,
           sign in to Norton Family app in Child mode. To know
           more about adding a child,


Viewing or refreshing house rules
           Your children can view the house rules that you set.
           This helps them be aware of the Internet activities that
           they are allowed to perform. Your child can also request
           that you grant permission to perform specific Internet
           activities.
           The house rules window provides information, such as
           the blocked website categories and monitoring policies
           for social networking and Internet searches.
                                           Managing House Rules       42
                                 Defining your child's Web world


           To view or refresh house rules on Windows
           1 Log on to the child’s computer.
           2 In the notification area, at the far right of the taskbar,
             click the Norton Family icon.
           3 To open the House Rules window, click View My
             House Rules.
           4 Read the house rules that are set for this device.
           5 Click OK.
           6 Click Update House Rules to get the latest rules.
           To view house rules on Android
           1 Log on to Norton Family App in Child mode.
           2 Under RULES FOR THIS DEVICE, tap the rules to
             learn more about that.
       w      In case of emergency, you can tap the phone icon
              to call your allowed contacts. If you do not see any
              allowed contacts, talk to your parents to configure it.

           To view or refresh house rules on iOS
           1 Open Norton Family parental control.
           2 To view the house rules, tap the menu icon in the
             top-right corner of the screen, and then tap My
             House Rules.
           3 Read the house rules that are set for this device.
           4 Tap the refresh icon to get your latest house rules.


Defining your child's Web world
           You can control and customize the Web activity of your
           children in a number of ways. Though you can protect
           your children by blocking access to websites that are
           inappropriate, you can also allow specific websites or
           website categories that you have determined are safe
           for a child to view.
       w   If your children use Windows 7 in XP Mode, the Internet
           activities are not monitored. Children will be able to visit
           the blocked websites.
                                       Managing House Rules          43
           Binding and unbinding a device from Norton Family


          Using Norton Family you can define each child’s Web
          world in the following ways:
          1   Turning on or off Web supervision
          1   Supervise the Web activity of your child
          1   Protect the child from inappropriate websites
          1   Block or allow access to specific categories of
              websites
          1   Block or allow access to a website on your child’s
              device
          1   Turn on or off Norton Family client for a child
          ¹ As made available by Symantec within your service
          period.
          ² Supports current and the most recent and previous
          32-bit major release.


Binding and unbinding a device from
Norton Family
          Norton Family lists all of the devices that are associated
          with your account. You can unbind a device if it is no
          longer used by your children. Once you unbind a device,
          Norton Family stops monitoring the activities on the
          device. Even if you unbind, Norton Family client or app
          still remains on the device so that you can bind the
          device at any time later. You can unbind a device from
          Norton Family website only.
          To unbind a device from Norton Family
          1 Sign in to Norton Family.
          2 At the top of the page, click Configure Family.
          3 On the Configure Family page, under Devices
            section, hover over the device that you want to
            remove.
          4 Click the minus icon at the left right of your device.
          5 In the confirmation prompt, click OK.
                                         Managing House Rules        44
                                      About Website categories


          To bind a device to Norton Family on Windows
          1 Sign in to the child’s computer.
          2 On the taskbar, click the Norton Family icon.
          3 In the Parent Sign In field, type your Norton account
            credentials.
          4 In the Add Computer field, type a name for this
            computer.
          5 Click OK.
          6 To assign a user account for your child, in the How
            does your family log on? window, click the Change
            button next to the child. To assign an existing
            Windows user account, click Uses these logins, and
            then check a Windows user account that you want
            to assign for this child. If your child uses multiple user
            accounts on a computer, you need to check all the
            user accounts that your child uses.
          7 Click OK.
          8 Repeat steps 6 and 7 to assign a Windows user
            account for each of your child.
          9 In the How does your family log on? window, click
            Finish.


About Website categories
          Symantec evaluates millions of websites for content and
          assigns categories, such as Kids, Mature Content, or
          Violence.
          You can restrict access to website categories that
          contain content that is inappropriate for your child. The
          default category settings are based on a child’s age, but
          you can modify these as necessary for your child.
          The following table provides the list of websites
          categories and a brief description for each category:
                 Managing House Rules           45
              About Website categories


Table 4-1

Category       Description


Abortion       Websites that provide
               information about or
               arguments in favor of or
               against abortion; describe
               abortion procedures; offer
               help in obtaining or avoiding
               abortions; or provide
               testimonials on the physical,
               social, mental, moral, or
               emotional effects, or the lack
               thereof, of abortion.


Advertising    Websites that display online
               advertising content.
               Individual advertisements
               can range from legitimate
               business ads to ads of an
               offensive nature.


Alcohol        Websites that promote or
               offer for sale alcoholic
               beverages or the means to
               create them; supply recipes
               or paraphernalia; or glorify,
               tout, or otherwise encourage
               alcohol consumption or
               intoxication.


Art            Websites that display or
               refer to subjects of an
               esthetic nature. These sites
               may include historical or
               contemporary art but not
               nude art. (Sites that contain
               nude art are categorized
               under Mature Content.)
                      Managing House Rules         46
                   About Website categories



Category            Description


Automotive          Websites that sell, display,
                    advocate, review, or
                    describe the automotive
                    market or cars.


Business            Websites that provide
                    information on business and
                    financial markets.


Computer hacking    Websites that promote or
                    provide the means to
                    practice illegal or
                    unauthorized acts using
                    computer-programming
                    skills.


Crime               Websites that feature or
                    promote criminal skills,
                    provide instruction for
                    threatening or violating the
                    security of property or the
                    privacy of people, or
                    describe how to avoid
                    complying with legally
                    mandated duties and
                    obligations.
                           Managing House Rules           47
                        About Website categories



Category                 Description


Cult                     Websites that feature or
                         promote prominent
                         organized modern religious
                         groups that are identified as
                         cults by three or more
                         authoritative sources. Also
                         includes sites that promote
                         or offer methods, means of
                         instruction, or other
                         resources to affect or
                         influence real events using
                         spells, curses, magic
                         powers, or supernatural
                         beings.


Discussion & Online      Websites that provide a
Interaction              platform for users to discuss,
                         compare, and debate
                         different topics such as
                         technology, games, sports,
                         fashion, and politics.


Drugs                    Websites that promote, offer,
                         sell, supply, encourage, or
                         otherwise advocate the
                         recreational or illegal use,
                         cultivation, manufacture, or
                         distribution of drugs,
                         pharmaceuticals, intoxicating
                         plants or chemicals, and
                         their related paraphernalia.


Entertainment & music    Websites that provide
                         entertainment value for the
                         user. This category also
                         includes Internet radio sites.
                  Managing House Rules            48
               About Website categories



Category        Description


File Sharing    Websites that provide or
                promote file sharing
                applications.


Gambling        Websites on which users
                can place bets or participate
                in online betting pools
                (including lotteries); obtain
                information, assistance, or
                recommendations for placing
                a bet; or receive instructions,
                assistance, or training on
                participating in games of
                chance.


Gaming          Websites that provide
                access to online games that
                include opportunities to play
                against other individuals
                online. These sites do not
                support or encourage betting
                on the games.


General         Websites that display
                general-interest topics and
                may represent a gateway to
                a broad array of resources
                and services. May also
                include sites that have
                dynamically changing
                content with the possibility to
                either generate, display, or
                offer links to content that is
                inappropriate for children.


Government      Websites that involve
                government entities,
                organizations, or functions.
                Managing House Rules            49
             About Website categories



Category      Description


Hate          Websites that advocate
              hostility or aggression
              toward an individual or group
              on the basis of race, religion,
              gender, nationality, ethnic
              origin, or other involuntary
              characteristics. Sites that
              denigrate others or justify
              inequality on the basis of
              those characteristics.


Health        Websites that relate to the
              general category of human
              health. This category does
              not include sexual health
              topics, which are categorized
              under Sexual Education.


Job search    Websites that are dedicated
              to job searching, job listings,
              resume exchanges, and
              head-hunting.


Kids          Websites that provide a safe
              and interesting Internet
              experience for children less
              than 12 years of age.


Legal         Websites that deal with legal
              matters.


Lingerie      Websites that may offer for
              sale intimate apparel or
              swimwear and may include
              galleries of models in such
              fashion.
                    Managing House Rules          50
                 About Website categories



Category          Description


Mature content    Websites that contain
                  sexually explicit information
                  that is not of a medical or
                  scientific nature. Also
                  includes sites that contain
                  nude art. Nude art consists
                  of non-pornographic images
                  that tastefully and artfully
                  display the naked body. The
                  main purpose of nude art
                  sites should not be sexual
                  arousal.


Military          Websites that are sponsored
                  by armed services agencies
                  or military organizations.


News              Websites that provide news,
                  opinion, and weather. These
                  websites include those
                  sponsored by print and
                  visual media.


Online chat       Websites that let users chat
                  online by broadcasting
                  messages to people on the
                  same site in real time.


Personals         Websites that promote or
                  provide the opportunity for
                  individuals to establish or
                  continue romantic or sexual
                  relationships.


Plagiarism        Websites that allow children
                  to copy and paste the texts
                  to complete their homework.
                           Managing House Rules           51
                        About Website categories



Category                 Description


Politics                 Websites that offer
                         commentary about or
                         support politics of any type.


Pornography              Websites that contain
                         sexually explicit material for
                         the purpose of arousing a
                         sexual or prurient interest.


Reference/Educational    Websites whose primary
                         purpose is to provide
                         educational enrichment.


Religion                 Websites that are dedicated
                         to or describe one or more
                         religions.


Search                   Websites that support
                         searching the Web, news
                         groups, or indices and
                         directories thereof.


Sex Education            Websites that contain
                         information on reproduction
                         and sexual development,
                         sexually transmitted disease,
                         contraception, safe sexual
                         practices, and sexuality.


Shopping                 Websites that provide the
                         opportunity to purchase
                         goods or materials online.
                       Managing House Rules            52
                    About Website categories



Category             Description


Social Networking    Websites that let users
                     create and establish online
                     relationships with other
                     individuals on the Internet,
                     including the following types
                     of site:
                     1   Blogs: Websites that
                         serve as a publicly
                         accessible personal
                         journal for an individual.
                     1   Forums: Websites that
                         provide a Web
                         application that lets users
                         participate in the
                         discussion of numerous
                         topics, often in
                         conjunction with online
                         communities.
                     1   Hosting services:
                         Websites that provide
                         individuals and
                         organizations with online
                         systems for storing
                         information, images,
                         video, or any content
                         accessible on the Web.
                     1   Virtual communities:
                         Websites that offer a
                         variety of tools and
                         mechanisms to enable a
                         group of people to
                         communicate and
                         interact on the Internet.

Sports               Websites that are dedicated
                     to professional and amateur
                     sports and sporting events.
                   Managing House Rules          53
                About Website categories



Category         Description


Suicide          Websites that offer, promote,
                 or advocate suggestions,
                 instructions, or descriptions
                 on how to commit suicide.


Technology       Websites that sell, display,
                 advocate, review, or
                 describe information about
                 technological subjects.


Tobacco          Websites that encourage,
                 promote, offer for sale, or
                 otherwise encourage the
                 consumption of tobacco.


Travel           Websites that are dedicated
                 to personal travel planning,
                 vacations, car rental,
                 lodging, cruises, and tour
                 groups.


Uncategorized    Thousands of websites are
                 being newly created each
                 day. These websites are
                 analyzed and grouped into
                 different categories. The
                 uncategorized websites are
                 the ones that are not
                 analyzed and categorized
                 yet.
                 Managing House Rules           54
              About Website categories



Category       Description


Violence       Websites that display
               graphic violence that dwells
               on the infliction of pain or
               injury. Sites that advocate or
               provide instructions for
               causing physical harm to
               people or property through
               use of weapons, explosives,
               pranks, dismemberment,
               torture, massive blood and
               gore, sadism, and other
               types of excessive violence.


Weapons        Websites that sell, display,
               advocate, review, or
               describe weapons such as
               guns, knives, or martial arts
               devices, or provide
               information on their use,
               accessories, or other
               modifications.


Web Mail       Websites that provide free,
               Web-based email services,
               which are accessible through
               any Internet browser.


Web proxies    Websites that allow Internet
               content to be retrieved on
               behalf of a user with the
               intent of obscuring the user’s
               identity from the content
               server or obscuring the
               source of the content from
               content-filtering software.
                                            Managing House Rules       55
                   Supervising the Internet activities of your child



Supervising the Internet activities of your
child
           Using the Web Supervision feature, you can protect
           your child in the following ways:
           1   Block or allow access to specific websites and
               website categories.
           1   Set up Norton Family to display a message for the
               child when your child attempts to access an
               inappropriate website.
           1   View and monitor all the Web activities of your child.
           To set up Web supervision for your child using Norton
           Family website
           1 Sign in to Norton Family.
           2 Click House Rules.
           3 Click the picture icon of the child.
           4 On the left pane, click Web and turn on Web
             supervision.
           5 Under How do you want to supervise Web activity,
             click one of the following options:
             1   Give a warning but allow child on the site
                 anyway
                 Norton Family displays a message when a child
                 attempts to access an inappropriate website.
               1    Block the site
                    Norton Family blocks all the websites that belong
                    to the website categories that you selected.
               1    Monitor only
                    Norton Family only monitors all the Web activity
                    of your child and provides real-time reports. It
                    does not block the websites.
           6 Click Save.
           To set up Web supervision for your child using Android
           device
           1 Sign in to Norton Family app in Parent mode.
                                          Managing House Rules         56
                      Turning on or turning off Web supervision


           2 Tap the child whom you want to manage.
           3 Go to the RULES tab.
           4 Under Activities, tap Web supervision.
           5 In the Web supervision window, tap How do you
             want to supervise Web activity?, and choose what
             Norton Family should do when your child visits a
             blocked website.
           6 Tap OK.


Turning on or turning off Web supervision
           When you turn on website supervision, you can do the
           following:
           1   View and monitor the websites that your child visited.
           1   Allow the child to visit a specific category of websites.
           1   Block access to specific categories of websites.
           1   Block a specific website for your child.
           1   Allow a specific website for your child.
           When you turn off Web supervision, Norton Family does
           not monitor the websites that your child visits.
           To turn on or turn off Web supervision using Norton
           Family website
           1 Sign in to Norton Family.
           2 Click House Rules.
           3 Click the picture icon of the child.
           4 On the left pane, click Web and do one of the
             following:
             1   To turn on Web Supervision, move the On/Off
                 switch to the left to the On position.
             1   To turn off Web Supervision, move the On/Off
                 switch to the right to the Off position.
           5 Click Save.
           To turn on or turn off Web supervision using Android
           device
           1 Sign in to Norton Family app in Parent mode.
                                                 Managing House Rules      57
Blocking access to multiple categories of websites using Norton Family
                                                              website

                  2 Tap the child whom you want to manage.
                  3 Go to the RULES tab.
                  4 Under Activities, tap Web supervision.
                  5 In the Web supervision window, do one of the
                    following:
                    1   To turn on Web supervision, tap OFF button.
                      1   To turn off Web supervision, tap ON button.



Blocking access to multiple categories of
websites using Norton Family website
                  You can prevent your child from accessing the websites
                  that you believe are inappropriate for viewing. You can
                  block the websites that belong to a particular category.
                  Websites are categorized based on the content, such
                  as alcohol, crime, or drugs. Therefore, when you block
                  a specific category of websites, you can make sure that
                  your child does not have access to content that might
                  be inappropriate for that child. By default, Norton Family
                  provides a set of house rules based on the age group.
                  You can either use the default settings or customize the
                  settings for your child. Norton Family also provides a
                  categorization of websites. If you think that the
                  categorization is not correct, you can dispute it.
                  To block access to multiple categories of websites
                  1 Sign in to Norton Family.
                  2 Click House Rules.
                  3 Click the picture icon of the child.
                  4 On the left pane, click Web and turn on Web
                    supervision.
                  5 Under How do you want to supervise Web activity,
                    click Block the site.
                  6 Click Check each Site Category below that you
                    want to block from child.
                                                 Managing House Rules      58
  Blocking or allowing access to specific websites using Norton Family
                                                              website

                  7 In the Quick Settings drop-down, click one of the
                    age group that best suits your child’s age. Norton
                    Family automatically defines the website categories
                    that are allowed for this age group.
                  8 If you want to block more categories, do one of the
                    following:
                    1   To block selected categories of websites, check
                        each category that you want to block.
                    1   To block all categories, click Select all.
                  9 Click Save.


Blocking or allowing access to specific
websites using Norton Family website
                  By default, Norton Family prevents your children from
                  visiting inappropriate websites. Norton Family blocks all
                  the websites that belong to the blocked category. If you
                  want to block a website that does not belong to any of
                  the listed category, you can add it to the blocked list.
                  You can also block multiple websites.
                  When you add a website to the Specific Websites to
                  block, Norton Family creates a blacklisted group of
                  websites. When the child attempts to access any of the
                  websites that belong to the blacklisted group, Norton
                  Family blocks access to the website and notifies you.
                  You can add up to 1000 websites to the blocked and
                  allowed list put together. If you want to allow your
                  children to visit a specific website that belongs to the
                  blocked list, you can add the website to the allowed list.
                  To allow your child to access a specific website, you
                  need to specify the website name. You can also allow
                  multiple websites at the same time.
           w      To block access to a website on your child’s device, you
                  need to turn on Web supervision.
                  To block or allow access to specific websites
                  1 Sign in to Norton Family.
                  2 Click House Rules.
                                                  Managing House Rules         59
Blocking or allowing a website or website category using Android device


                   3 Click the picture icon of the child.
                   4 On the left pane, click Web and turn on Web
                     supervision.
                   5 Under How do you want to supervise Web
                     activity?, click Block the site.
                   6 Do one of the following:
                     1  To block websites, click Specific websites to
                        block section.
                     1  To allow websites, click Specific websites to
                        allow section.
                   7 In the Enter a website box, type the URL of the
                     website.
                     For example, you can type adultsonly.com or www.
                     adultsonly.com.
                   8 Click Add To List.
                   9 Click Save.


Blocking or allowing a website or website
category using Android device
                   You can control and customize the Web activity of your
                   children in a number of ways. Though you can protect
                   your children by blocking access to websites that are
                   inappropriate, you can also allow specific website
                   categories that you have determined as safe for a child
                   to view. Moreover, you can allow or block a website
                   category from the Android device as well.
                   To block a website or website category from the Activity
                   tab using Android device
                   1 Sign in to Norton Family app in Parent mode.
                   2 Tap the child whom you want to manage.
                   3 Go to the ACTIVITY tab.
                   4 From the list, tap Websites. On Android, you can
                     tap the small triangle next to the child icon to filter
                     the list by an activity type.
                                                  Managing House Rules    60
Blocking or allowing a website or website category using Android device


                   5 Tap a website that you want to block and do one of
                     the following:
                     1  To block the website, check Block this site. Once
                        blocked, your child cannot visit this site in the
                        future.
                     1  To block the category, check Block all category.
                        If you choose this option, the child cannot visit
                        this website or any other websites that are
                        included in the category.

                   To allow or block a website or website category from
                   the Rules tab using Android device
                   1   Sign in to Norton Family app in Parent mode.
                   2   Tap the child whom you want to manage.
                   3   Go to the RULES tab.
                   4   Under Activities, tap Web supervision.
                   5   In the Web supervision window, do one of the
                       following:
                       1   To block a website, tap Restricted Websites,
                           and then tap Add Website. In the Block Website
                           window, type the URL of the website that you
                           want to block, tap OK, and then tap Done.
                       1   To remove a restricted website, tap Restricted
                           websites, uncheck the website that you want to
                           allow, and then tap Done.
                       1   To allow a website, tap Allowed websites. In the
                           Allowed websites window, tap Add website,
                           enter the URL of the website, tap OK, and then
                           tap Done.
                       1   To block a website category, tap Web categories.
                           In the Web categories window, check the website
                           categories that you want to block, and then tap
                           Done.
                       1   To allow a website category, tap Web categories.
                           In the Web categories window, uncheck the
                           website categories that you want to allow, and
                           then tap Done.
                                         Managing House Rules       61
                  Blocking a website that your child has visited


       w   As you block a website or a category, the number of
           websites or categories blocked should be reflected on
           the Websites settings page.
           If you block or allow a website or category from the
           Android device, the website or category is also shown
           as blocked or allowed in the Norton Family website and
           vice versa.


Blocking a website that your child has
visited
           When you look at the Web activity report of your child,
           you might find that he or she has visited an inappropriate
           website. We encourage you to talk to your child about
           it, and take this opportunity to find out what’s going on.
           Your child may have landed on the page by accident or
           they may have gone there on purpose. Either way, it’s
           a good way to keep the lines of communication open
           and discover if your child is following the house rules or
           not.
           In addition, you can make sure that the inappropriate
           website listed on the Activity report cannot be visited by
           your child again. You can also block the category that
           this website belongs to. If you choose this option, the
           child cannot visit this website or any other websites that
           are included in the category.
           To block a website that your child visited using Norton
           Family website
           1 Sign in to Norton Family.
           2 On the Activity page, click on the picture icon of your
             child.
           3 Click the Web tab.
           4 In the Web activity report, click a website address.
                                          Managing House Rules        62
                               Disputing website categorization


           5 Under What do you want to do?, do one of the
             following:
             1   To block this website, click Block site.
              1   To block all categories of this website, click Block
                  all categories this site belongs to.
           6 Click Save.


Disputing website categorization
           Millions of websites have been evaluated for content
           and assigned to one or more categories, such as
           children, mature content, news, and violence. Symantec
           categorizes these websites for Norton Family to make
           the Internet safer for your children.
           However, if you feel that the categorization of a particular
           website that your child has visited is not correct, you
           can dispute and notify Symantec to change the
           categorization.
           To dispute and notify Symantec of website
           categorization using Norton Family website
           1 Sign in to Norton Family.
           2 On the Activity page, click the picture icon of your
             child.
           3 Click the Web tab.
           4 In the Web activity report, click a website address
             that you want to dispute.
           5 Under Categories, click Dispute site categorization.
           6 On the web page that appears, do the following:
             1   If you think that the current category of this
                 website is incorrect, uncheck the current category
                 and select a category from the drop-down list.
             1   If you think that this website should also be
                 associated with more categories, select the
                 categories from the drop-down list.
           7 Specify the reasons why you think the category for
             this site should change.
                                         Managing House Rules        63
                             About blocking embedded content


          8 Click Send.
          To dispute and notify Symantec of website
          categorization using Android device
          1   Sign in to your Norton Family app in Parent mode.
          2   Tap the child whom you want to manage.
          3   Go to the ACTIVITY tab.
          4   From the list, tap Websites. On Android, you can
              tap the small triangle next to the child icon to filter
              the list by an activity type.
          5   Tap the website that you want to dispute.
          6   Tap Is this site miscategorized?
          7   In the Disputer Category page, suggest a different
              category for the website.
          8   Type a note why you disagree with the existing
              category.
          9   Tap Send.


About blocking embedded content
          Sometimes, an allowed website contains content that
          belongs to a blocked category of website. When your
          child visits such websites, Norton Family blocks the
          specific portion of the website that belongs to the
          blocked website. For example, if your child visits
          www.pogo.com, an allowed website, which contains an
          advertisement from a blocked website, Norton Family
          blocks the advertisement, but allows the rest of the
          content on the page.
          Norton Family lets you view the details of partially
          blocked websites in the Web activity report. The child
          can request your permission to view the blocked content
          on the website. You can take an appropriate decision
          and do the following:
          1   Allow your child to view all content on this website
          1   Allow your child to access only this blocked
              embedded content
                                         Managing House Rules          64
                      About defining search rules for your child


           1   Allow your child to visit all of the websites that belong
               to the blocked category
           1   Leave this embedded content blocked


About defining search rules for your child
           Norton Family lets you monitor all of the searches that
           are performed by your child on the Internet. You can
           view the search term, the time at which the search was
           performed, and the search engine that was used.
           Using Norton Family, you can activate Safe Search on
           your child’s device. Safe Search helps you to remove
           explicit sexual content in the search results and provides
           a secured search experience for your child. When you
           turn on Safe Search, Norton Family activates the Safe
           Search feature on all of the search engines that it
           supports.
           You can customize and control the Internet searches of
           your child in the following ways:
           1   Turning on and turning off Search supervision.
           1   Turning on or turning off Safe Search on your child’s
               device.
       w   If your child typed any special characters such as @,
           &, !, #, or $ along with the search terms, the craigslist.org
           search engine often skips these characters before
           providing search results. Norton Family reports only the
           actual search terms craigslist.org used for searching.
           Norton Family monitors and records the search activities
           of your children on the following search engines:

           Search engine        Monitors search     Uses Safe Search
                                terms


           Yahoo                X                   X


           Google               X                   X
                                 Managing House Rules      65
              About defining search rules for your child



Search engine         Monitors search   Uses Safe Search
                      terms


Ask                   X                 X


Bing                  X                 X


YouTube               X                 X


Blinkx*               X                 X


AskKids*              X


FactMonster*          X


Craigslist*           X


Wikipedia*            X


eBay*                 X


Comcast Toolbar       X
Search*


Baidu* (supported X
only in Simplified
and Traditional
Chinese)


Sogou* (supported X
only in Simplified
and Traditional
Chinese)
                                          Managing House Rules         66
                    Turning on or turning off Search supervision



           Search engine       Monitors search      Uses Safe Search
                               terms


           T-Online Sites*    X
           (supported only in
           German)


           Orange or Free* X
           (supported only in
           French)


           Naver* (supported X
           only in Korean)

           *Not   monitored on iOS devices.


Turning on or turning off Search
supervision
           When you turn on Search supervision, you can monitor
           all of the Internet searches that are performed by your
           child. You can view the search term, the time at which
           the search was performed, and the search engine that
           the child used.
           In addition, the Activity Summary page shows you the
           most recent Internet searches that your child performed.
           The latest search terms are displayed in larger
           characters for your convenience. You can also filter the
           Activity page to display the search activity report of your
           child. This report shows the details of the Internet
           searches that your child performed.
           To turn on or turn off Search supervision using Norton
           Family website
           1 Sign in to Norton Family.
           2 Click House Rules.
           3 Click the picture icon of the child.
                                          Managing House Rules      67
                           Turning on or turning off Safe Search


           4 On the left pane, click Search, and do one of the
             following:
             1   To turn on Search supervision, move the On/Off
                 switch to the left to the On position.
             1   To turn off Search supervision, move the On/Off
                 switch to the right to the Off position.
           5 Click Save.
           To turn on or turn off Search supervision using Android
           device
           1 Sign in to Norton Family app in Parent mode.
           2 Tap the child whom you want to manage.
           3 Go to the RULES tab.
           4 Under Activities, tap Search supervision.
           5 In the Search supervision window, do one of the
             following:
              1   To turn on Search supervision, tap OFF button.
              1   To turn off Search supervision, tap ON button.



Turning on or turning off Safe Search
           Using Norton Family, you can activate Safe Search on
           your child’s device. Safe Search helps you to remove
           explicit sexual content in the search results and provides
           a secured search experience for your child. When you
           turn on Safe Search, Norton Family activates the Safe
           Search feature on all supported search engines.
           When you turn off Safe Search, the default search
           filtering option of the search engine is used.
           To turn on or turn off Safe Search using Norton Family
           website
           1 Sign in to Norton Family.
           2 Click House Rules.
           3 Click the picture icon of the child.
                                          Managing House Rules         68
                   About monitoring social networking activities


           4 On the left pane, click Search, turn on Search
             Supervision, and do one of the following:
             1  To turn on Safe Search on your child’s device,
                under Content Filtering for the Top Search
                Engines, click Yes.
             1  To turn off Safe Search on your child’s device,
                under Content Filtering for the Top Search
                Engines, click No.
           5 Click Save.
           To turn on or turn off Safe Search using Android device
           1 Sign in to Norton Family app in Parent mode.
           2 Tap the child whom you want to manage.
           3 Go to the RULES tab.
           4 Under Activities, tap Search supervision.
           5 In the Search supervision window, do one of the
             following:
               1   To turn on search filters, check Turn filters on.
               1   To turn off search filters, uncheck Turn filters
                   on.



About monitoring social networking
activities
           You can monitor all the Internet activities of your child
           over the social networking websites.
       w   Norton Family does not monitor and record your child’s
           social networking activity on 64-bit version of Internet
           Explorer in Windows.
           Using the Social Network Supervision feature, you can
           do the following:
           1   Turn on Social Network Supervision.
           1   View the social networking websites that your child
               visited.
           1   View the user names that the child used to log on to
               the social networking websites.
                                          Managing House Rules       69
           Turning on or turning off social network supervision


           1   View the age that the child specified while registering
               on a social networking website.
           1   View the number of times the child visited a social
               networking website on a specific day.
           Norton Family monitors and records the activities of your
           children on the following social networking websites:
           1   Facebook
           1   Mixi (supported only in Japanese)
           1   Skyrock (supported only in French)
           In addition, you can set up Norton Family to notify you
           when your child attempts to use an incorrect age while
           registering on any social networking site.
           ¹ As made available by Symantec within your service
           period.
           ² Supports current and the most recent and previous
           32-bit major release.


Turning on or turning off social network
supervision
           When you turn on Social Network Supervision, you
           can monitor all the Internet activities of your child over
           the social networking websites. You can view the social
           networking websites that your child has visited and the
           details of each visit.
           When you turn off Social Network Supervision, Norton
           Family does not record the Internet activities of your
           child over the social networking websites.
           To turn on or turn off Social Network Supervision using
           Norton Family website
           1 Sign in to Norton Family.
           2 Click House Rules.
           3 Click the picture icon of the child.
                                         Managing House Rules       70
       Viewing the social networking conversations of your child


            4 On the left pane, click Social and do one of the
              following:
              1   To turn on Social Network Supervision, move
                  the On/Off switch to the left to the On position.
              1   To turn off Social Network Supervision, move
                  the On/Off switch to the right to the Off position.
            5 Click Save.
            To turn on or turn off Social Network Supervision using
            Android device
            1 Sign in to Norton Family app in Parent mode.
            2 Tap the child whom you want to manage.
            3 Go to the RULES tab.
            4 Under Activities, tap Social network supervision.
            5 In the Social network supervision window, do one
              of the following:
               1   To turn on Social network supervision, tap OFF
                   button.
               1   To turn off Social network supervision, tap ON
                   button.



Viewing the social networking
conversations of your child
            Using Norton Family, you can view the details of your
            child’s visit to social networking websites. You can use
            Norton Family website or Norton Family app for Android
            device to view the social networking conversations of
            your child.
            To view the social networking conversations of your
            child using Norton Family website
            1 Sign in to Norton Family.
            2 On the Activity page, click the picture icon of the
              child.
                                            Managing House Rules         71
           About setting up time restrictions for using the device


             3 Click the Social tab.
               The activity report lists the details of your child’s visit
               over social networking websites.
             4 To view more details about a social networking
               activity, click the specific activity.
             To view the social networking conversations of your
             child using Android device
             1 Sign in to Norton Family app in Parent mode.
             2 Tap the child whose social networking activities you
               want to view.
             3 Go to the ACTIVITY tab.
             4 From the list, tap Social. On Android, you can tap
               the small triangle next to the child icon to filter the
               list by an activity type.
             5 Tap the activity and then tap View full conversation
               link.
             6 View the full conversation that your child had with
               friend. Tap left arrow at the left top of the
               conversation window to go back to the ACTIVITY
               tab.
             7 Repeat steps 5 and 6 to learn your child’s other
               conversations with friends.


About setting up time restrictions for using
the device
             Norton Family helps you restrict the amount of time that
             your child spends on a device every day. You can set
             time limits for each of your children to use the device.
             This helps you to prevent your child from excessive
             device usage.
       w     On Android, time supervision is a Premier service. You
             must upgrade to Premier account to effectively track
             your child’s device usage time on Android.
             Using the Time Supervision feature, you can do the
             following:
                                 Managing House Rules     72
About setting up time restrictions for using the device


  1   Define specific hours in a day your child can use the
      device.
  1   Define specific hours in a day your child cannot use
      the device.
  1   Define the total amount of time that a child can use
      the device during weekdays and weekends.
  1   Report or automatically lock the device when your
      child exceeds the total time that is allowed.
  The time restriction that you configure is specific to a
  device that your child uses. For example, if your child
  uses two devices, you need to configure time limits for
  both these devices. When the time limit has reached on
  Windows computer, Norton Family notifies or blocks the
  device according to the house rule. On Android, Norton
  Family directly blocks the device when the time limit has
  reached. However, your children can dial to or receive
  calls from the allowed contacts that you have set up.
  To turn on or turn off time supervision using Norton
  Family website
  1 Sign in to Norton Family.
  2 Click House Rules.
  3 Click the icon of the child
  4 On the left pane, click Time and do one of the
    following:
    1   To turn on Time supervision, move the On/Off
        switch to the left side to the On position.
    1   To turn off Time supervision, move the On/Off
        switch to the right side to the Off position.
  5 Click Save.
  To turn on or turn off time supervision using Android
  device
  1 Sign in to Norton Family app in Parent mode.
  2 Tap the child whom you want to manage.
  3 Go to the RULES tab.
  4 Under General, tap Time supervision.
                                                   Managing House Rules         73
Allowing or blocking your child’s device usage on weekdays or weekends


                    5 In the Time supervision window, do one of the
                      following:
                      1   To turn on Time supervision, tap OFF button.
                        1   To turn off Time supervision, tap ON button.



Allowing or blocking your child’s device
usage on weekdays or weekends
                    You can configure time limits on the devices that your
                    children use. Time limits helps you allow or block your
                    child’s device usage for specific time during weekdays
                    or weekend. You can also specify the action that should
                    be taken when your child exceeds the time limit. Based
                    on the option you choose, Norton Family does one of
                    the following:
                    Based on the option you choose, Norton Family does
                    one of the following:
                    1   Locks the device your child uses.
                    1   Allows the child to continue but reports the activity
                        to you.
             w      On Android, Norton Family directly blocks the device
                    when the time limit has reached. However, your children
                    can dial to or receive calls from the allowed contacts
                    that you have set up.
                    You can set weekday limits for your child using Norton
                    Family website or Norton Family app. The default
                    allowed hours for your child are 2 hours for weekdays
                    and 5 hours for weekends.
             w      You are notified when your children try to change the
                    date, time, or time zone on their device.
                    To configure time limits for your child’s device using
                    Norton Family website
                    1 Sign in to Norton Family.
                    2 Click House Rules.
                    3 Click the picture icon of the child.
                                                   Managing House Rules        74
Allowing or blocking your child’s device usage on weekdays or weekends


                    4 On the left pane, click Time and turn on Time
                      supervision.
                    5 Select your child’s device for which you want to set
                      up time restriction.
                    6 Do one of the following:
                       1   Select the age group that best suits your child.
                       1   Select Custom to set time restrictions based on
                           your need.
                    7 Click on a day and select the total hours per day the
                      child can use the device.
                    8 Under Blocked hours, click and drag around the
                      grid to specify the hours that you want to block the
                      child from using the device. To display time in half
                      hour increments, check Display half-hour
                      increments. The light gray blocks represent the
                      timings that are allowed, and the dark gray blocks
                      represent the timings that are blocked.
                    9 Repeat Steps 8 and 9 to configure time limits for
                       other days.
                    10 Under When the time is up for the child on this
                       device, click one of the following:
                       1   Block the child from using the device.
                       1   Report the activity, but let the child continue using
                           the device. If you choose this option, Norton
                           Family sends an email notification to you but
                           allows the child to continue to use the device.
                    11 Click Save.
                    To configure time limits for your child’s device using
                    Android device
                    1 Sign in to Norton Family app in Parent mode.
                    2 Tap the child whom you want to manage.
                    3 Go to the RULES tab.
                    4 Under General, tap Time supervision.
                    5 If Time supervision is turned off, tap the OFF button
                      to turn it on.
                    6 Tap your child’s device for which you want to set up
                      time restriction.
                                         Managing House Rules      75
                               Specifying the allowed contacts


           7 Under ALLOWED AND BLOCKED HOURS, tap
              Allowed Hours.
           8 Tap on a day, slide left or right to set the allowed
              hours per day, and then tap Save.
           9 Tap Blocked Hours, tap on a day, set the time frame
              during which the child cannot use the device, and
              then tap Save. To set more time intervals, tap add
              time frame.
              The light gray blocks represent the timings that are
              allowed, and the red blocks represent the timings
              that are blocked.
           10 Under ALLOWED CONTACTS ON DEVICE, choose
              the contacts that your child can contact if all other
              contacts are blocked. To add a new contact to the
              list, click Add contact.
           11 Tap Save.


Specifying the allowed contacts
           Norton Family blocks your children from using their
           device during the curfew period or when the daily limit
           has reached. It also blocks all the incoming and the
           outgoing calls from the device. However, there can be
           situations when your child needs to dial or receive calls
           from others. For such emergency situations, you can
           configure the allowed contacts that your child can
           contact even if their device is blocked. You can add up
           to 10 allowed contacts.
           To add, edit, or delete an allowed contact using Norton
           Family website
           1 Sign in to Norton Family.
           2 Click House Rules.
           3 Click the picture icon of the child.
           4 On the left pane, click Time and turn on Time
             supervision.
           5 Select your child’s device for which you want to
             configure allowed contacts.
                                        Managing House Rules           76
            Updating the house rules on your child’s computer


           6 Under Allowed contacts on device, do one of the
             following:
             1   To add a new contact, click Add contact, type the
                 contact name and phone number, and then click
                 Save.
             1   To open an existing contact from address book,
                 click Open device address book, choose the
                 contact, and then click Save and close. You can
                 also search by typing the contact name.
              1   To edit a contact, click a contact, and then click
                  Edit.
              1   To delete a contact, click a contact, and then click
                  Delete.



Updating the house rules on your child’s
computer
           If you allow access to a specific website based on your
           child’s request, this change is reflected on your child’s
           computer automatically. However, your child can
           manually update the computer with the latest house
           rules from Norton Family. This helps your child to
           perform the Internet activities based on the latest house
           rules that you defined.
           To update house rules on your child’s computer
           1 Log on to the child’s computer.
           2 In the notification area, at the far right of the taskbar,
             click the Norton Family icon.
           3 Click Update House Rules.
Monitoring the
Internet activity

                                             5
           This chapter includes the following topics:

           1   Viewing the Norton Family alerts

           1   Viewing the recent alerts from the Norton Internet
               Security or Norton 360 Control Center

           1   Viewing all the web activities of your child

           1   Viewing a summary of all the Internet activities

           1   Viewing the websites that your child has visited

           1   Viewing the messaging activities

           1   Viewing the Internet search terms

           1   Viewing the amount of time your child spends on the
               device

           1   Viewing the remaining time to use the device

           1   Viewing the social networking activities


Viewing the Norton Family alerts
           If your child attempts to perform any activity that needs
           your attention or your child exceeds the allowed device
           usage limit, Norton Family notifies you based on your
           notification settings. These activities include visiting
           blocked websites, exchanging text and MMS message
           among blocked mobile friends, using the device after
                           Monitoring the Internet activity    78
                        Viewing the Norton Family alerts


    exceeding the time limit, and sending personal
    information to anyone.
    You can view each of these activities and take the
    appropriate action. For example, if your child visits a
    blocked website and you think that this website does
    not need to be blocked, you can allow the child to visit
    the website. Norton Family will add this website to the
    allowed website list.
    Questionable activities are grouped based on the child
    who performed the activity. The child’s name and avatar
    helps you identify who performed each of the activities.
    You can view a red exclamation mark on the avatar in
    the following situations:
    1   If Norton Family client or app is not installed on any
        of the devices that your child uses.
    1   If the child is not assigned to any device.
    You can also view a green icon near the avatar if the
    child is currently online. If your child sends any message
    or any permission request, you can view a message
    icon beside the alert. You can click the message icon
    to read the message.
w   The time that is reported for all Internet activities is
    based on your profile’s time zone settings. When a
    child’s device is in another time zone, activity is reported
    based on your time zone setting. For example, if you
    are in New York (Eastern Standard Time), and your
    child is in California (Pacific Standard Time), the activity
    for the child is time-stamped based on Eastern Standard
    Time.
w   If your child uses Windows 7 in XP Mode, the Internet
    activities are not monitored. Your child can visit blocked
    websites.
    To view the Norton Family alerts using Norton Family
    website
    1 Sign in to Norton Family.
                                           Monitoring the Internet activity    79
Viewing the recent alerts from the Norton Internet Security or Norton 360
                                                           Control Center

                     2 Under Manage Activity, click the picture icon of your
                       child. You can also click Devices to view the recent
                       alerts from all the devices that are associated with
                       your account.
                     3 Click the Alerts tab. You can do the following:
                       1   Check each alert and then click REMOVE
                           SELECTED to remove all the selected alerts.
                        1   Click Norton site rating to learn more about the
                            safety of the site.
                        1   Add this website to the list of approved sites using
                            allow this website in the future option.
                        1   Allow all websites that belong to this category
                            using allow category this site belongs to option.
                        1   Learn more about the alert using click here for
                            more details about this notification option.

                     To view the Norton Family alerts using Android device
                     1 Sign in to Norton Family app in Parent mode.
                     2 Tap the child whom you want to manage.
                     3 Go to the ALERTS tab. You can tap each alert and
                       then take appropriate action.


Viewing the recent alerts from the Norton
Internet Security or Norton 360 Control
Center
                     The Norton Control Center lets you view the recent
                     Norton Family alerts that require your attention. If your
                     children attempt to perform any questionable Internet
                     activities, you can view them from the Norton Security
                     product. Questionable activities include attempts to visit
                     blocked websites and attempts to send personal
                     information. To view the recent alerts, you can sign in
                     to Norton Family from the Norton Security product.
                     To view more details about a specific alert, you can click
                     Get details and access the Recent Alerts page on
                     Norton Family.
                                    Monitoring the Internet activity     80
                       Viewing all the web activities of your child


           To view recent alerts from the Norton Internet Security
           Control Center
           1 On the Norton Security product main window, click
             More Norton, and then Family icon.
           2 Type your Norton Family email address.
           3 Type your Norton Family password.
           4 Press Go.
             The Control Center section lists recent Norton Family
             alerts.


Viewing all the web activities of your child
           You can view your child’s Web activities based on
           different time periods.
           When your child performs inappropriate Web activities
           such as visiting a blocked website, Norton Family blocks
           the attempt. The inappropriate activities are listed in red
           on the Web activity report. The permitted Web activities
           of your child are listed in black.
           In Norton Family website, the Web activities of your child
           are indicated as follows:

            What                             Indicates the type of
                                             activity


            Which                            Indicates the search term
                                             or website address the
                                             child has used


            Category                         Indicates the category of
                                             the website


            When                             Indicates the time at
                                             which the activities
                                             occurred
                        Monitoring the Internet activity       81
           Viewing all the web activities of your child


To view all the Web activities of your child using Norton
Family website
1 Sign in to the Norton Family.
2 Under Manage Activity, click on the picture icon of
  your child.
3 Click the Web tab.
4 To view all the Web activities for a specific time
  period, in the Child’s Activity list, select one of the
  following time periods:

Today                            Displays all the Internet
                                 activities that occurred
                                 today.


Last 7 Days                      Displays all the Internet
                                 activities that occurred in
                                 last 7 days.


Last 14 Days                     Displays all the Internet
                                 activities that occurred in
                                 last 14 days.
                                 This option is available
                                 only in Norton Family
                                 Premier.


All Time                         Displays all the Internet
                                 activities that occurred in
                                 last 30 days.
                                 This option is available
                                 only in Norton Family
                                 Premier.


5 To view all the questionable activities, check Show
  Questionable Activity Only.
  All of the inappropriate activities are marked in red.
                               Monitoring the Internet activity           82
                Viewing a summary of all the Internet activities


           To view all the Web activities of your child using Android
           device
           1 Sign in to Norton Family app in Parent mode.
           2 Tap the child whom you want to manage.
           3 Go to the ACTIVITY tab.
           4 From the list, tap Websites.
           5   To view all the Web activities for a specific time
               period, tap the time period box, and select one of the
               following periods:

           Today                            Displays all the Internet
                                            activities that occurred
                                            today.


           Last 7 days                      Displays all the Internet
                                            activities that occurred in
                                            last 7 days.


           Last 30 days                     Displays all the Internet
                                            activities that occurred in
                                            last 30 days.
                                            This option is available
                                            only in Norton Family
                                            Premier.




Viewing a summary of all the Internet
activities
           You can view a summary of all the Internet activities for
           each child.
           Using Norton Family website or your Android device,
           you can do following:
           1   View the websites that each child visited most often.
           1   View the friends that each child contacted most often.
                        Monitoring the Internet activity        83
         Viewing a summary of all the Internet activities


        This feature is available only in Norton Family
        Premier.
    1   View the most recent search terms that your child
        used.
    1   View the amount of time that your child has spent
        on the device.
        This feature is available only in Norton Family
        Premier.
    1   View the different website categories that your child
        has visited most often.
    In Norton Family website, you can click on an activity to
    know more about it. The Most Visited Website
    Categories section provides a pictorial representation
    of the percentages of the website categories that your
    child has visited most often. If your child visited different
    categories of websites, these categories are grouped
    as Others.
w   Using Norton Family you can monitor and record all the
    Internet activities for up to 15 children in your household.
    You must install Norton Family client or app on each
    device that you want to monitor.
    To view a summary of all Internet and messaging
    activities using Norton Family website
    1 Sign in to Norton Family.
    2 Under Manage Activity, click on the picture icon of
      your child.
    3 Click the Summary tab.
                    Monitoring the Internet activity        84
     Viewing a summary of all the Internet activities


4 To view the summary of all activities for a specific
  time period, in the drop-down list, select one of the
  following time periods:

Today                           Displays a summary of
                                all the activities that
                                occurred today.


Last 7 Days                     Displays a summary of
                                all the activities that
                                occurred in last 7 days.


Last 14 Days                    Displays a summary of
                                all the activities that
                                occurred in last 14 days.
                                This option is available
                                only in Norton Family
                                Premier.


All Time                        Displays a summary of
                                all the activities that
                                occurred in last 30 days.
                                This option is available
                                only in Norton Family
                                Premier.


To view a summary of all Internet and messaging
activities using Android device
1   Sign in to Norton Family app in Parent mode.
2   Tap the child whom you want to manage.
3   Go to the ACTIVITY tab.
4   From the list, tap Summary.
                               Monitoring the Internet activity           85
               Viewing the websites that your child has visited


           5 To view the summary of all activities for a specific
             time period, tap the time period box, and select one
             of the following periods:

           Today                            Displays all the Internet
                                            activities that occurred
                                            today.


           Last 7 days                      Displays all the Internet
                                            activities that occurred in
                                            last 7 days.


           Last 30 days                     Displays all the Internet
                                            activities that occurred in
                                            last 30 days.
                                            This option is available
                                            only in Norton Family
                                            Premier.




Viewing the websites that your child has
visited
           If you notice that your child has visited a website that is
           inappropriate, you can protect your child by blocking the
           website and prevent your child from visiting the website
           again.
           If your child visits a website more than once on a
           particular day, these activities are reported in the
           following ways:
           1   All of the visits to the same website are considered
               as one activity.
           1   The total number of times that the child visited a
               website is displayed.
           1   The time of the activity is based on the time at which
               the website was last visited.
                    Monitoring the Internet activity          86
    Viewing the websites that your child has visited


The Web activities of your child are indicated as follows:

What                             Indicates the type of
                                 activity.
                                 For example, if the child
                                 visits a blocked website,
                                 this activity is marked as
                                 “Blocked Website
                                 visited”.


Which                            Indicates the website
                                 names that your child
                                 visited. You can view
                                 how many times that
                                 your child visited each
                                 sites.


Category                         Indicates the website
                                 categories.


When                             Indicates the time at
                                 which the activities
                                 occurred.


If you need more details about a particular Web activity,
you can click on the activity. The details section provides
information, such as the number of times the child visited
a website and the category of the website.
To view the websites that your child has visited using
Norton Family website
1 Sign in to Norton Family.
2 Under Manage Activity, click on the picture icon of
  your child.
3 Click the Web tab.
                    Monitoring the Internet activity            87
    Viewing the websites that your child has visited


4 Do one of the following:
  1  To view a specific category of websites that your
     child visited, in the Category list, select a website
     category.
  1  To view all the category of websites that your
     child visited, in the Category list, select All.
   1    To view the websites that your child visited during
        a specific time period, in the Child’s Activity
        drop-down list, select one of the following:

Today                             Displays all the sites that
                                  your child visited today


Last 7 days                       Displays all the sites that
                                  your child had visited in
                                  last 7 days.


Last 14 days                      Displays all the sites that
                                  your child had visited in
                                  last 14 days.
                                  This option is available
                                  only in Norton Family
                                  Premier.


All Time                          Displays all the sites that
                                  your child visited in last
                                  30 days.
                                  This option is available
                                  only in Norton Family
                                  Premier.


5 To view questionable activities, check Show
  Questionable Activity Only.
  All of the inappropriate activities are marked in red.
To view the websites that your child has visited using
Android device
1 Sign in to Norton Family app in Parent mode.
                                 Monitoring the Internet activity       88
                              Viewing the messaging activities


           2 Tap the child whom you want to manage.
           3 Go to the ACTIVITY tab.
           4 From the list, tap Websites.
           5 To view the websites that your child visited during a
             specific time period, tap the time period box, and
             select one of the following periods:

           Today                          Displays all the Internet
                                          activities that occurred
                                          today.


           Last 7 days                    Displays all the Internet
                                          activities that occurred in
                                          last 7 days.


           Last 30 days                   Displays all the Internet
                                          activities that occurred in
                                          last 30 days.
                                          This option is available
                                          only in Norton Family
                                          Premier.




Viewing the messaging activities
           You can view all the messaging activities of your child
           on the Norton Family website or Android device.
           The messaging activity report lets you do the following:
           1   View the names of the children who have engaged
               in messaging activity with your child.
           1   Block any friend that exchanges message with your
               child.
           1   View the friends that your child has sent messages
               to.
           1   View the time at which any messages were sent or
               received.
                      Monitoring the Internet activity      89
                   Viewing the messaging activities


If your child tries to message to a blocked friend, your
child receives a message that displays the blocked
status. The blocked activities are marked in red on the
messaging activity report.
If you need more details about a particular messaging
activity, click on the activity.
In Norton Family website, the messaging activities of
your child are indicated as follows:

What                            Indicates the type of
                                activity.
                                For example, if the child
                                sends a message to a
                                friend, this is marked as
                                "Allowed Message sent".


Which                           Indicates the mobile
                                friend with whom the
                                child communicated.
                                You can view the number
                                of times your child had
                                communicated with a
                                specific mobile friend.


When                            Indicates the time at
                                which the activities
                                occurred.


To view messaging activities using Norton Family
website
1 Sign in to Norton Family.
2 On the Activity page, click the picture icon of your
  child.
3 Click the Messaging tab.
  Under Child’s Activity, you can view all the mobile
  friends that your child had messaged.
                      Monitoring the Internet activity         90
                   Viewing the messaging activities


4 To view the messaging activities of your child during
  a specific time period, in the Show Activity for list,
  select one of the following time periods:

Today                           Displays the messaging
                                activities of your child for
                                today.


Last 7 Days                     Displays the messaging
                                activities of your child in
                                last 7 days.


Last 14 Days                    Displays the messaging
                                activities of your child in
                                last 14 days.
                                This option is available
                                only in Norton Family
                                Premier.


All Time                        Displays all the
                                messaging activities of
                                your child in last 30 days.
                                This option is available
                                only in Norton Family
                                Premier.


5 To view questionable activities, check Show
  Questionable Activity Only.
  All of the inappropriate activities are marked in red.
To view messaging activities using Android device
1 Sign in to Norton Family app in Parent mode.
2 Tap the child whom you want to manage.
3 Go to the ACTIVITY tab.
4 From the list, tap Messages.
                                 Monitoring the Internet activity        91
                             Viewing the Internet search terms


           5 To view the messaging activities of your child during
             a specific time period, tap the time period box, and
             select one of the following periods:

           Today                           Displays all the Internet
                                           activities that occurred
                                           today.


           Last 7 days                     Displays all the Internet
                                           activities that occurred in
                                           last 7 days.


           Last 30 days                    Displays all the Internet
                                           activities that occurred in
                                           last 30 days.
                                           This option is available
                                           only in Norton Family
                                           Premier.




Viewing the Internet search terms
           You can view all the search terms that your child has
           used on popular search engines, including Google and
           Yahoo.
           The search activity report of your child provides the
           following details:
           1   The search term that was used
           1   The time the search was performed
           1   The search engine that the child used
                          Monitoring the Internet activity       92
                      Viewing the Internet search terms


    In Norton Family website, the search activities are
    indicated as follows:

    What                             Indicates the type of
                                     activity and the search
                                     engine that was used.
                                     For example, if the child
                                     performs a search on
                                     Yahoo, this activity is
                                     marked as "Search -
                                     Yahoo".


    Which                            Indicates the search term
                                     that was used.


    When                             Indicates the time at
                                     which each search
                                     occurred.


w   If your child types any special characters such as @, &,
    !, #, or $ along with the search terms, the craigslist.org
    search engine often skips these characters before
    providing search results. Norton Family reports only the
    actual search terms that craigslist.org used for
    searching.
    To view the search terms using Norton Family website
    1 Sign in to Norton Family.
    2 On the Activity page, click on the picture icon of your
      child.
    3 Click the Search tab.
                      Monitoring the Internet activity      93
                  Viewing the Internet search terms


4 To view the search terms that your child used during
  a specific time period, in the Child’s Activity
  drop-down list, choose one of the following time
  periods:

Today                           Displays the search
                                terms that your child
                                used today.


Last 7 Days                     Displays the search
                                terms that your child has
                                used in the last 7 days.


Last 14 Days                    Displays the search
                                terms that your child has
                                used in the last 14 days.
                                This option is available
                                only in Norton Family
                                Premier.


All Time                        Displays all the search
                                terms that your child
                                used in the last 30 days.
                                This option is available
                                only in Norton Family
                                Premier.


To view the search terms using Android device
1   Sign in to Norton Family app in Parent mode.
2   Tap the child whom you want to manage.
3   Go to the ACTIVITY tab.
4   From the list, tap Search terms.
                                  Monitoring the Internet activity          94
      Viewing the amount of time your child spends on the device


             5 To view the search terms that your child used during
               a specific time period, tap the time period box, and
               select one of the following periods:

              Today                           Displays all the Internet
                                              activities that occurred
                                              today.


              Last 7 days                     Displays all the Internet
                                              activities that occurred in
                                              last 7 days.


              Last 30 days                    Displays all the Internet
                                              activities that occurred in
                                              last 30 days.
                                              This option is available
                                              only in Norton Family
                                              Premier.




Viewing the amount of time your child
spends on the device
             You can set up time restrictions for your child to use the
             device by specifying the total amount of time that the
             child is allowed to use the device on weekdays and
             weekends.
             The Time tab in the Manage Activity page lets you
             view the amount of time that your child spent with the
             device on each day of the month. This report also shows
             the total hours your child had spent on a device for a
             month. It also provides a graphical representation of
             your child’s device usage for each week of the month.
       w     You must upgrade to a Premier account to access your
             child’s comprehensive time activity report.
                            Monitoring the Internet activity       95
Viewing the amount of time your child spends on the device


       In Norton Family website, the device usage time is
       indicated as follows:

        What                           Indicates the type of
                                       activity
                                       For example, if the child
                                       exceeds the total time
                                       allowed, this activity is
                                       marked as "Blocked -
                                       Daily time limit reached"


        Which                          Indicates the name of the
                                       device


        When                           Indicates the time at
                                       which the child reached
                                       the time limit


       To view the amount of time your child spends on the
       device using Norton Family website
       1 Sign in to Norton Family.
       2 On the Activity page, click on the picture icon of your
         child.
       3 Click the Time tab.
       4 If your child uses two or more devices, click a device
         for which you want to see the usage time.
       5 In the graphical representation, see the hours that
         your child had spent each day of a month on the
         device. Use the left or right scroll arrow to see the
         device usage for other months.
                            Monitoring the Internet activity        96
Viewing the amount of time your child spends on the device


       6 To view the time-related activities for a specific time
         period, in the Child’s Activity drop-down list, select
         one of the following time periods:

        Today                            Displays the device
                                         usage for today.


        Last 7 days                      Displays the device
                                         usage in last 7 days.


        Last 14 days                     Displays the device
                                         usage in last 14 days.
                                         This option is available
                                         only in Norton Family
                                         Premier.


        All Time                         Displays the device
                                         usage in the last 30
                                         days.
                                         This option is available
                                         only in Norton Family
                                         Premier.


       7 To view all the questionable activities, check Show
         Questionable Activity Only.
         All of the inappropriate activities are marked in red.
       To view the amount of time your child spends on the
       device using Android device
       1 Sign in to Norton Family app in Parent mode.
       2 Tap the child whom you want to manage.
       3 Go to the ACTIVITY tab.
       4 From the list, tap Time. On Android, you can tap the
         small triangle next to the child icon to filter the list by
         an activity type.
                                 Monitoring the Internet activity        97
                   Viewing the remaining time to use the device


           5 To view the search terms that your child used during
             a specific time period, tap the time period box, and
             select one of the following periods:

           Today                           Displays all the Internet
                                           activities that occurred
                                           today.


           Last 7 days                     Displays all the Internet
                                           activities that occurred in
                                           last 7 days.


           Last 30 days                    Displays all the Internet
                                           activities that occurred in
                                           last 30 days.
                                           This option is available
                                           only in Norton Family
                                           Premier.




Viewing the remaining time to use the
device
           You can manage and control your child’s device usage.
           You can set up time limits for each of your child to use
           the device. This helps your children to budget their time
           to use the device and avoid excessive or compulsive
           device use.
           You can specify the total amount of time that your child
           is allowed to use the device on weekdays and
           weekends. You can also prevent your child from using
           the device throughout the week, from Monday through
           Sunday.
           A child can view the total amount of time that is allowed
           to use the device and the amount of time remaining to
           use the device. Norton Family notifies the child 15
           minutes before the end of the allowed time period. It
                      Monitoring the Internet activity   98
        Viewing the remaining time to use the device


provides a one-minute countdown when the child nears
the restricted time period.
When the child exceeds the total time that is allowed to
use the device, the parent can set up Norton Family to
do one of the following:
1   Automatically lock the child's device.
1   Send an email notification to the parent but allow the
    child to continue to use the device.
To view the remaining time to use the computer
1 Log on to your device.
2 On the taskbar, click the Norton Family icon.
3 Click View Time Remaining. A message notifies the
  amount of time remaining and the time period in
  which the curfew is in effect.
To extend the computer usage time
1 Log on to the child’s device.
2 In the notification area, at far right of the taskbar,
  click the Norton Family icon.
3 Click Extend User Time and sign in with your Norton
  account credentials.
4 Do one of the following:
    1   Click Until the next sign-in or restart.
    1   Click Until and choose a time period.
5 Click Extend.
To view the remaining time to use the Android device
1 Tap and open Norton Family app.
2 Under RULES FOR THIS DEVICE, tap the time limit
  rule.
3 In the Rule Details window, see the remaining time
  left on this device today.
                                 Monitoring the Internet activity    99
                        Viewing the social networking activities



Viewing the social networking activities
           You can view your child’s social networking activities,
           including if your child has provided an incorrect age
           while registering on a social networking website.
           To register for different social networking websites, it is
           mandatory that the child must have completed a certain
           age level. When your child registers for any of the social
           networking websites, there might be a possibility for the
           child to provide an incorrect age. Norton Family alerts
           you whenever your child provides an incorrect age on
           any of the social networking websites.
           To view the social networking activities of your child,
           you must turn on Social Network Supervision.
           You can use Norton Family website or your Android
           device to view the following details:
           1   The name of the social networking website that your
               child visited
           1   The account ID that your child used to log on to the
               social networking website
           1   The age that your child specified while registering
               on a social networking website
           1   The date on which your child visited the social
               networking website
           If you need more details about a specific social activity,
           you can click on that activity. The details section
           provides information, such as the number of times the
           child attempted to register on a social networking
           website with incorrect age.
           In Norton Family website, the device usage time is
           indicated as follows:

           What                             Indicates the type of
                                            activity.


           Which                            Indicates the social
                                            networking sites.
                     Monitoring the Internet activity       100
            Viewing the social networking activities



When                             Indicates the time at
                                 which the child accessed
                                 the social networking
                                 sites.


To view the social networking activities using Norton
Family website
1 Sign in to Norton Family.
2 On the Activity page, click on the picture icon of your
  child.
3 Click the Social tab.
4 Under the Child’s activity section, read the following
  details about the social networking activity of the
  child:
   1   The name of the social networking website that
       your child visited
   1   The account ID that your child used to log on to
       the social networking website
   1   The age that your child specified while registering
       on a social networking website
   1   The date on which your child visited the social
       networking website
                       Monitoring the Internet activity       101
              Viewing the social networking activities


5 To view the social networking activities during a
  specific time period, in the Child’s Activity
  drop-down list, select one of the following time
  periods:

Today                            Displays the social
                                 networking activities that
                                 occurred today.


Last 7 days                      Displays the social
                                 networking activities that
                                 occurred in last 7 days.


Last 14 days                     Displays the social
                                 networking activities that
                                 occurred in last 14 days.
                                 This option is available
                                 only in Norton
                                 FamilyPremier.


All Time                         Displays all social
                                 networking activities in
                                 the last 30 days.
                                 This option is available
                                 only in Norton
                                 FamilyPremier.


6 To view questionable activities, check Show
  Questionable Activity Only.
  All of the inappropriate activities are marked in red.
To view the social networking activities using Android
device
1 Sign in to Norton Family app in Parent mode.
2 Tap the child whom you want to manage.
3 Go to the ACTIVITY tab.
4 From the list, tap Social.
                       Monitoring the Internet activity        102
              Viewing the social networking activities


5 To view all the Web activities for a specific time
  period, tap the time period box, and select one of the
  following periods:

Today                            Displays all the Internet
                                 activities that occurred
                                 today.


Last 7 days                      Displays all the Internet
                                 activities that occurred in
                                 last 7 days.


Last 30 days                     Displays all the Internet
                                 activities that occurred in
                                 last 30 days.
                                 This option is available
                                 only in Norton Family
                                 Premier.
Managing Norton
Family
notifications
                                              6
           This chapter includes the following topics:

           1   Setting up Norton Family notifications


Setting up Norton Family notifications
           Norton Family notifies you if your child engages in any
           inappropriate Internet activities. You can set up the
           Norton Family to notify you in the following situations:
           1   Your child ignores a warning.
               When your child attempts an inappropriate Internet
               activity, Norton Family notifies the child by sending
               a nonthreatening, but clearly stated message. If the
               child ignores this message, Norton Family notifies
               you by email.
           1   Your child visits a blocked site.
               When your child visits a blocked site, Norton Family
               notifies the child that the website is blocked.
           1   Norton Family is turn off on any of your child’s
               device.
               Norton Family notifies you if the Norton Family client
               or app is turned off on any of the child’s devices.
           1   Your child sends out personal information.
               When your child sends out personal information,
               Norton Family prevents your child from sharing the
               personal information over the Internet. Any attempt
               by the child to send this information over the Internet
               is blocked.
                    Managing Norton Family notifications     104
                  Setting up Norton Family notifications


    1   Your child creates a new account on any social
        networking site.
        Norton Family notifies you when your child creates
        a new account on any social networking website.
    1   Your child uses an incorrect age on any social
        networking site.
        Norton Family notifies you when your child uses an
        incorrect age on any social networking website.
    If you do not receive email notifications from Norton
    Family, check your spam folder or junk folder. Make
    sure that the email service you use does not mark email
    messages from Norton Family as spam.
    You can add up to five email addresses to which you
    want to receive notifications. Norton Family will send
    you email notifications to all of the email addresses that
    you provide.
    To receive email notifications from Norton Family, add
    one of the following to your Safe Sender List:
    1   Domain name ‘@norton.com’
    1   Sender noreply@family.norton.com
    To set up Norton Family notifications using Norton
    Family website
    1 Sign in to Norton Family.
    2 Click House Rules.
    3 Click the picture icon of the child.
    4 On the left pane, click Notify.
    5 If you want to receive notifications to an alternate
      email, type the email address, and then click Add
      To List.
w       You can add a maximum of five email addresses to
        the address list.
                 Managing Norton Family notifications      105
               Setting up Norton Family notifications


6 In the Notification Settings for the child section,
  check one or more of the following activities about
  which you want to be notified:
  1   Under Web content, check child ignores a
      warning to get notification when your child
      ignores a warning.
    1   Under Web content, check child visits a
        blocked site to get notification when your child
        visits a blocked website.
    1   Under Norton Family status, check Norton
        Family client is turned off on any of child’s
        devices to get notification when Norton Family
        client is turned off on any of the device.
    1   Under Social Networking, check child creates
        a new account to get notification when your child
        creates a new account on social networking sites.
    1   Under Social Networking, check child uses an
        incorrect age to get notification when your child
        enters incorrect age in social networking sites.
    1   Under Personal Information, check child sends
        personal information to get notification when
        your child sends personal information over the
        Internet.
    1   Under Installation, check child installs an app
        that blocks Norton Family monitoring to get
        notification when your child installs any
        unsupported app.
    1   Under Installation, check child installs a
        browser that cannot be monitored to get
        notification when your child installs any
        unsupported browser.
7 Click Save.
To set up Norton Family notifications using Android
device
1   Sign in to Norton Family app in Parent mode.
2   Tap the child whom you want to manage.
3   Go to the RULES tab.
4   Under General, tap Notify parent when.
                    Managing Norton Family notifications      106
                  Setting up Norton Family notifications


    5 If you want to receive notifications to an alternate
      email, tap Add another email, type the email
      address, and then tap OK.
w      You can add a maximum of five email addresses to
       the address list.

    6 In the Notify parent window, under SEND EMAIL
      WHEN, check one or more of the following activities
      about which you want to be notified:
       1   Check Warning is ignored to get notification
           when your child ignores a warning.
       1   Check Blocked website is visited to get
           notification when your child visits a blocked
           website.
       1   Check Norton Family is turned off to get
           notification when Norton Family is turned off on
           any of the device.
       1   Check Social network account is created to
           get notification when your child creates a new
           account on social networking sites.
       1   Check Incorrect age is used to get notification
           when your child enters incorrect age in social
           networking sites.
       1   Check Personal info is sent to get notification
           when your child sends personal information over
           the Internet.
       1   Check Unsupported browser is installed to get
           notification when your child installs any
           unsupported browser.
       1   Check Incompatible app is installed to get
           notification when your child installs any
           unsupported app.
Finding additional
solutions

                                             7
           This chapter includes the following topics:

           1   About installing Norton Family client with other
               parental-control software

           1   Disabling the auto-renewal option

           1   Sharing Norton Family with a friend

           1   Inviting another parent to help manage your child’s
               Internet activities

           1   Installing Norton Family client on another device

           1   Uninstalling Norton Family from your device

           1   Changing the default search provider

           1   Managing your Norton Family settings on Android

           1   Setting restrictions on iOS

           1   Ensuring Norton Family supervision on your child’s
               iOS device


About installing Norton Family client with
other parental-control software
           For best results, there should be no other
           parental-control programs installed on your devices
           when you use Norton Family. When similar programs
                                    Finding additional solutions       108
                             Disabling the auto-renewal option


          are installed on a device, Norton Family does not work
          properly and does not protect your children.
          If other parental-control software is installed, uninstall
          it, restart your device, and then install Norton Family.


Disabling the auto-renewal option
          When you subscribe for the Norton Family Premier
          service, you are automatically enrolled for the Norton
          Automatic Renewal service. By enrolling for this service,
          you authorize Symantec to automatically renew the
          Norton Family Premier subscription before your current
          subscription expires. Once enrolled, the billing method
          used to renew your Premier service in our online store
          will get billed once a year at the regular subscription
          price as long as you are enrolled in the program. We
          send you an email with the details before we charge
          you so that you know it is coming.
          However, you can opt out of the Norton Automatic
          Renewal service at any time during your subscription
          period. If you opt out, you need to manually renew your
          Premier subscription to continue using your Premier
          features. The service alerts you when your subscription
          is about to expire.
          To disable the auto-renewal option using Norton Family
          website
          1 Sign in to Norton Family.
          2 At the top of the page, click Configure Family.
          3 On the Configure Family page, under Parents
            section, click your profile.
          4 In the Profile Settings page, click My Subscription.
          5 Next to Auto-Renewal, move the On/Off switch to
            the right to the Off position.
          6 Click Save.
                                    Finding additional solutions      109
                            Sharing Norton Family with a friend


           To disable the auto-renewal option from your Norton
           Account
           1 Log in to your Norton account to disable Norton
             Automatic Renewal Service.
           2 Under Automatic Renewal and Subscriptions, next
             to the Norton product for which you want to disable
             Automatic Renewal, click OFF.
           3 When you receive the prompt, click Turn Off.
           4 Norton Family prompts you to manually renew the
             Premier subscription before it expires next time.


Sharing Norton Family with a friend
           You can invite a friend to use Norton Family. Your friend
           can use the link that is sent with the email to register for
           Norton Family account.
           To invite a friend to Norton Family using website
           1 Sign in to Norton Family.
           2 At the bottom of the window, click Share this with a
             friend.
           3 In the From box, type your name.
           4 In the To box, type the name of a friend whom you
             want to invite.
           5 In the His/Her Email box, type your friend’s email
             address.
           6 Click Send.


Inviting another parent to help manage
your child’s Internet activities
           You can invite your spouse or another adult to manage
           the Internet activities of your children. Norton Family
           sends the invitation by an email. The person you invite
           can access Norton Family by clicking the I Accept link
           in the email message. They can register for a new
           account on Norton Family and view the activity for each
                                          Finding additional solutions    110
Inviting another parent to help manage your child’s Internet activities


                  child on your account. If the invited parent already has
                  a Norton account, they can use their existing Norton
                  account credentials to login to your family and manage
                  your kids. The parent whom you invite should not be
                  part of any other Norton Family. If they are part of
                  another family, you cannot send an invitation to them.
                  To invite another parent to Norton Family from website
                  1 Sign in to Norton Family.
                  2 Click Configure Family
                  3 Under Parents section, click Invite Parent.
                  4 In the webpage that appears, in the From box, type
                    your name.
                  5 In the To box, type the email address of the person
                    whom you want to invite.
                  6 In the Type a short note here box, type a short note.
                  7 Click Send.
                  To invite another parent to Norton Family using Android
                  device
                  1 Sign in to Norton Family app in Parent mode.
                  2 In the Parent Mode window, tap on your profile icon.
                    You can also tap the family icon on the top left of the
                    window and then tap Settings.
                  3 Under ADDITIONAL PARENTS, tap Invite parent.
                  4 In the Invite window, type the email address of the
                    person whom you want to invite, and a message for
                    the invited parent.
                  5 Tap Send Invitation.
                  To accept an invitation and help another parent
                  1 In the email message that you received from Norton
                    Family, click I Accept.
                  2 On the Norton Family website, click Sign Up Now
                    and follow the on-screen instructions.
                  3 When you complete the registration process, click
                    Activity to view and monitor the Internet activities of
                    each child on your account.
                                   Finding additional solutions     111
              Installing Norton Family client on another device


       w   If you are part of another family, you cannot join the
           inviting parent’s family.


Installing Norton Family client on another
device
           You need to install Norton Family client or app to monitor
           and record the Internet activities on your child’s device.
           If you have a family computer that your children use and
           a personal computer that you use, you need to install
           Norton Family client only on the family computer.
           To download and install Norton Family client on another
           device
           1 Sign in to Norton Family.
           2 Do one of the following:
             1  At the bottom of the window, click Download
                Norton Family.
             1  Click Configure Family, under Devices section,
                click Add device.
           3 To install Norton Family client on another device,
             under Do your children use this device?, select
             No option.
           4 In the text box, type your email address.
           5 Click Send an Email.
           6 In the confirmation page that appears, click Continue
             to go back to the Configure Family page.
           7 View the email from the device in which you want to
             install the Norton Family client.
           8 In the email, click Setup Now to start the download.
           9 To continue the installation, use the appropriate
             instructions for your operating system:
              1   See “” on page 14.
                                    Finding additional solutions     112
                   Uninstalling Norton Family from your device



Uninstalling Norton Family from your
device
           If your child no longer uses a device, you can uninstall
           Norton Family from that device by following these steps:
       w   Ensure that you have also unbind the device from your
           Norton Family account.
           To uninstall Norton Family on Windows
           1 Do one of the following:
             1  On Windows Vista or Windows 7, click Start, and
                then click Control Panel.
             1  On Windows 8 or later, search for Control Panel
                on the Start screen.
           2 Do one of the following:
             1  On Windows Vista or Windows 7, click Programs
                and Features.
             1  On Windows 8 or later, under Programs, click
                Uninstall a program.
           3 In the list of currently installed programs, click Norton
             Family client, and then click Uninstall/Change.
           4 In the window that appears, type your email address
             and password that you used while installing Norton
             Family client, and then click Continue.
           5 Click Next.
           6 If prompted, restart your computer.
           To uninstall Norton Family parental control on Android
           1 On the Norton Family app’s house rules page select
             You are not allowed to uninstall the Norton Family
             app from this device.
           2 In the Device Administration page, tap Deactivate.
           3 Sign in with Norton Account credentials.
           4   Navigate to Manage applications.
           5   Tap Uninstall.
           6   Tap Norton Family.
           7   Tap OK to continue.
                                   Finding additional solutions     113
                         Changing the default search provider


          To uninstall Norton Family parental control on iOS
          1 Tap Settings > Restrictions and then tap Disable
            Restrictions to remove already set restrictions.
          2 Tap and hold the Norton Family icon until it jiggles.
          3 Tap the cross icon to uninstall the app.
          4 In the prompt that appears, tap Delete.


Changing the default search provider
          You can choose the provider that you want to use when
          you search for information on the Internet. To manually
          change the default search provider, follow the steps
          specific to the browser you use.
          To change the default search provider in Microsoft
          Internet Explorer
          1 Open your browser.
          2 In the top-right corner, click Search Options denoted
            by a down-arrow button.
          3 On the drop-down menu that appears, click Manage
            Search Providers.
          4 In the Manage Add-ons window, click the search
            provider you want to make as the default.
          5 Click Set as default.
          6 Click Close.
          To change the default search provider in Mozilla Firefox
          1 Open your browser.
          2 In the address bar, type about:config.
          3 On the page that appears, in the alert area, click I’ll
            be careful, I promise!.
          4 In the Search text box, type
            browser.search.defaultenginename.
          5 In the search result, right-click
            browser.search.defaultenginename, and click
            Modify.
                                   Finding additional solutions   114
              Managing your Norton Family settings on Android


          6 In the Enter string value message box, clear the
            text box content, and then type the URL you want to
            set as the default search provider.
          7 Click OK.
          8 Close the about:config tab.
          To change the default search provider in Google Chrome
          1 Open your browser.
          2 In the top-right corner, click the Google Chrome icon
            denoted by three horizontal lines.
          3 In the drop-down menu, click Settings.
          4 In the Settings page, under Search, click Manage
            search engines...
          5 Choose the search provider you want to make as the
            default and then click Make default.
          6 Click Done.


Managing your Norton Family settings on
Android
          If you have Norton Family parental control app on your
          Android device, you can update most of your Norton
          Family settings from the device. Any changes you make
          using the app are instantly synced to the Norton Family
          web console. Update Norton Family account settings
          as follows:
          1    Edit your profile
          1    Set up activity report notification
          1    Change your Norton Family password
          1    Check your Norton Family subscription
          1    Change your time zone
          1    Invite another parent to Norton Family
          1    View additional parents in your Norton Family
          1    Switch between parent and child modes
                                      Finding additional solutions   115
                                      Setting restrictions on iOS



Setting restrictions on iOS
           Set restrictions on your child’s iOS device to get the best
           protection from Norton Family. This prevents your
           children from using a browser or an application that
           Norton Family does not monitor, or from uninstalling
           Norton Family. We recommend that you set up
           restrictions immediately before your children start using
           the device. You must also restrict your child from using
           all browsers other than Norton Family.
                         Finding additional solutions   116
                         Setting restrictions on iOS


To set up restrictions on iOS
                      Finding additional solutions   117
                      Setting restrictions on iOS


1 On the Apps page, tap Settings.
                       Finding additional solutions   118
                       Setting restrictions on iOS


2 On the Settings page, tap General.
                          Finding additional solutions   119
                          Setting restrictions on iOS


3 Do one of the following:
  1  If Restrictions is turned off, tap Restrictions, tap
     Enable Restrictions, and then create a 4-digit
     restrictions passcode.
Finding additional solutions   120
Setting restrictions on iOS
                       Finding additional solutions   121
                       Setting restrictions on iOS


1   If Restrictions is turned on, tap Restrictions and
    then enter your 4-digit restrictions passcode.
Finding additional solutions   122
Setting restrictions on iOS
                        Finding additional solutions   123
                        Setting restrictions on iOS


4 On the Restrictions page, do the following:
  1  Under Allow section, turn off Safari and Deleting
     Apps.
Finding additional solutions   124
Setting restrictions on iOS
                    Finding additional solutions   125
                    Setting restrictions on iOS


1   Under Allowed Content section, tap Apps and
    then tap 12+ or younger.
Finding additional solutions   126
Setting restrictions on iOS
                                      Finding additional solutions    127
     Ensuring Norton Family supervision on your child’s iOS device



Ensuring Norton Family supervision on
your child’s iOS device
              Location supervision uses a combination of options and
              technology to help you track the location of your child.
              These include:
              1   Location services
              1   Background App Refresh
              If these options are disabled, Norton Family cannot track
              the current location of your child. Moreover, these
              options must be turned on for some features in Norton
              Family for iOS app to work properly even when the app
              runs in the background on your child’s iOS device.
              Therefore, to get the best out of Norton Family, follow
              the below instructions on your child’s iOS device:
       w      We recommend that you set passcode for Restrictions
              on your child’s iOS device. If you have not set one, See
              “Setting restrictions on iOS” on page 115.
              To turn on Location Services and Background App
              Refresh
              1 Ensure that the Norton Family for iOS app runs,
                either in foreground or in background, on your child’s
                device always.
              2 Tap Settings > Privacy > Location Services, turn
                it on, and do the following:
                  1   Under Location Services, tap Norton Family
                      for iOS and choose Always.
                                 Finding additional solutions   128
Ensuring Norton Family supervision on your child’s iOS device


         3 Tap Settings > General > Restrictions, enter the
           passcode if prompted, and do the following:
           1  Tap Location Services, turn it on, and do the
              following:
              2   Under Location Services, choose Allow
                  Changes.
                2  Under Location Services, tap Norton Family
                   for iOS, and choose Always.
            1   Tap Background App Refresh, and choose
                Allow Changes.
         4 Tap Settings > General > Background App
           Refresh, turn it on, and do the following:
            1   Under Background App Refresh, tap Norton
                Family for iOS, and turn it on.
Norton Family
Premier

                                           8
        This chapter includes the following topics:

        1   Norton Family Premier features

        1   About activity report

        1   Renewing your Norton Family Premier subscription

        1   About video supervision

        1   Turning on or turning off video supervision

        1   Viewing the video activities of your child

        1   Setting up activity report notification

        1   Upgrading or activating your Norton Family Premier
            account

        1   Viewing your subscription details

        1   Unsubscribing from your Norton Family Premier
            service

        1   About getting a refund for the Premier subscription

        1   Viewing the auto-renewal status of your Premier
            subscription

        1   About monitoring mobile devices

        1   Defining messaging rules

        1   Turning on or turning off messaging supervision
                                        Norton Family Premier             130
                               Norton Family Premier features


          1   Blocking or allowing message exchange with new
              mobile friends

          1   Monitoring all messaging with new mobile friends

          1   Blocking messaging with an existing mobile friend

          1   Allowing Unmonitored messaging with a mobile
              friend

          1   Monitoring messaging with a mobile friend

          1   About Location Supervision

          1   Turning on or turning off Location Supervision

          1   Viewing the location of your kid

          1   About monitoring applications

          1   Blocking or Allowing Apps

          1   Turning on or turning off App supervision


Norton Family Premier features
          Norton Family Premier provides advanced features that
          help you manage your child’s online activities easily. To
          use the advanced features, you must upgrade your
          Norton Family basic account to a Premier one. For help
          in upgrading, read See “Upgrading or activating your
          Norton Family Premier account” on page 141.
          With Norton Family Premier, you get the following
          features:

           Detailed, Consolidated      Provides all of the history of
           Reporting                   your child’s Internet activities
                                       for the past 30 days.
                             Norton Family Premier            131
                    Norton Family Premier features



Location Supervision         Lets you track the location of
                             your child. You get to see
                             the full location address of
                             your kids as long as the
                             device is with them.


Device usage time reporting Lets you view the summary
                            of your child’s device usage.
                             Shows the amount of time
                             that your child spends on a
                             device on each day and your
                             child’s total monthly usage.


Time supervision             Helps you restrict the
                             amount of time that your
                             child spends on a device
                             every day. You can set time
                             limits for each of your
                             children to use the device.
                             This feature is a Premier
                             service only on Android.


Weekly/Monthly Email         Provides an email summary
Reports                      of your child’s Internet
                             activities on a weekly or
                             monthly basis.


Advanced Smartphone          Lets you access Norton
Supervision1                 Family, monitor your child’s
                             activities, and set House
                             rules from your Android,
                             iPhone®, iPod touch®, or
                             iPad™ device.
                                            Norton Family Premier         132
                                             About activity report



           Video Supervision             Monitors the online video
                                         activities of the most popular
                                         video hosting websites such
                                         as Hulu and YouTube. On
                                         iOS, video monitoring is only
                                         for YouTube.
                                         Lets you view the online
                                         videos that your child
                                         watched.


           App Supervision               Monitors the applications
                                         your children install or
                                         uninstall on their Android
                                         device.


           Message Supervision           Monitors all the messaging
                                         between your child and a
                                         specific friend. If you find
                                         that a friend sends
                                         inappropriate messages to
                                         your child, you can protect
                                         your child by blocking the
                                         messaging with that friend.

           1Mobile app must be downloaded separately. Most
           features available only on Android devices, unless
           otherwise specified for iPod touch, iPad, or iPhone. Child
           monitoring app for iOS available only in US, UK & Japan.


About activity report
           The activity report provides a summary of your child’s
           Internet activities. Norton Family sends the activity report
           to the email address that you specified while creating
           the Norton Family account. You can configure Norton
           Family to send you the activity report on a weekly or a
           monthly basis.
       w   You must upgrade to Premier account to receive the
           activity report.
                              Norton Family Premier         133
                               About activity report


You can view the activity report by using Norton Family
website or Norton Family app.
Norton Family activity report provides the following
information about your child’s Internet activities:

Device time usage           Lets you view the details of
                            your child’s device usage.
                            You can view the details of
                            your child’s device usage
                            time, such as the total hours
                            that the child has spent on
                            the device, and the amount
                            of hours spent on every day.


Monitoring Status           Lets you view the summary
                            of the house rules that you
                            defined for your child


Search Summary              Lets you view the details of
                            search terms that your child
                            used


Video Summary               Lets you view the details of
                            the online videos that your
                            child watched
                            You can view the details of
                            your child’s video watching
                            activity. The details include
                            the date and time at which
                            the video was watched, title
                            of the video, and category if
                            available.
                              Norton Family Premier        134
                               About activity report



Web Summary                Lets you view the details of
                           your child’s Web activities.
                           You can view details of the
                           websites that your child
                           visited. The details include
                           the date and time of the
                           website visit, website
                           address, and the category of
                           each website that the child
                           visited.


Social Networking Summary Lets you view the details of
                          your child’s social
                          networking activities.
                           You can view the details of
                           your child’s social
                           networking activities. The
                           details include the list of
                           social networking websites
                           on which your child has an
                           account, the email address,
                           and age that your child has
                           specified. You can also view
                           the total number of visits to
                           the website.


Messaging Summary          Lets you view the details of
                           your child’s messaging
                           activities.
                           You can view details of your
                           child’s messaging activities
                           such as the friend name, and
                           the date of each activity.


App Summary                Lets you view the details of
                           the apps that your child had
                           installed or uninstalled on
                           their Android device.
                                     Norton Family Premier          135
          Renewing your Norton Family Premier subscription



Renewing your Norton Family Premier
subscription
          You need an active subscription to continue using Norton
          Family Premier version. When you purchase your
          subscription, you are enrolled in the Norton Automatic
          Renewal service. When your subscription is about to
          expire, Norton Family notifies and renews your
          subscription automatically. If you choose to opt out of
          this service, your subscription is not renewed
          automatically and Norton Family reminds you to renew
          your subscription. If your subscription expires, your
          Norton Family account is automatically downgraded to
          basic version and you cannot use the Premier features.
          The RENEW SUBSCRIPTION option is available only
          if the following conditions are met:
          1   The number of days remaining on your current
              subscription is less than 90 days.
          1   You have disabled the auto-renewal option.
          If you already purchased a subscription and have a
          product key, sign in to Norton Family, click the Have a
          product Key? link, and then type your product key in
          the text box that appears.
          If you do not have a product key, you must do a renewal
          purchase from the Norton Store. After you complete
          your purchase, you can sign in to Norton Family to verify
          the renewal status.
          If the renewal status did not change or the subscription
          renewal did not happen, you can contact customer
          support to resolve the issue. For more information about
          the purchase process, click the Help link available at
          the top-right corner of the Norton Store website.
          To renew your Norton Family Premier subscription using
          Norton Family website
          1 Sign in to Norton Family.
                                          Norton Family Premier       136
                                        About video supervision


           2 Click Renew Now.
             The Norton Store page opens with Norton Family
             Premier as the selected product.
           3 Follow the on-screen instructions to complete your
             purchase in the Norton Store.
           To renew your Norton Family Premier account using
           Android device
           1 Sign in to Norton Family app in Parent mode.
           2 In the Parent Mode window, tap your profile icon.
             You can also tap the family icon on the top left of the
             window and then tap Settings.
           3 In the SETTINGS window, under MY ACCOUNT,
             tap My Norton subscription.
           4 Tap Renew Now.


About video supervision
           Norton Family monitors and records the online videos
           that your child watched. You can view video details such
           as video name and description of the video. You can
           also click on the video link and watch the video that your
           child watched. You can view the details of all the videos
           that your child had watched for the past 30 days.
           Norton Family monitors and records the video activities
           of your child on the following video hosting websites:
           1   YouTube
           1   Hulu (not on iOS devices)

       w   You must upgrade to a Premier account to access the
           video activity details of your child. You can also view
           your child’s visits to popular video hosting websites in
           the Web tab in the Activity page.


Turning on or turning off video supervision
           When you turn on video supervision, you can view the
           details of the online videos that your child watched. You
                                   Norton Family Premier     137
              Turning on or turning off video supervision


    can turn off video supervision, if you do not want Norton
    Family to monitor your child’s video activities. You can
    view the details of your child’s video watching activity
    in the Activity page. The details include the date and
    time at which the video was watched, title of the video,
    and category if available.
    In addition, Norton Family notifies you with the summary
    of your child’s video activities through weekly and
    monthly email reports.
w   You must upgrade to Premier account to access the
    video supervision feature. On iOS devices, video
    monitoring is applicable only for YouTube.
    To turn on video supervision using Norton Family
    website
    1 Sign in to Norton Family.
    2 Click House Rules.
    3 Click the picture icon of the child.
    4 On the left pane, click Video and do one of the
      following:
        1   To turn on Video supervision, move the On/Off
            switch to the left to the On position.
        1   To turn off Video supervision, move the On/Off
            switch to the right to the Off position.
    5 Click Save.
    To turn on video supervision using Android device
    1   Sign in to Norton Family app in Parent mode.
    2   Tap the child whom you want to manage.
    3   Go to the RULES tab.
    4   Under Activities, tap Video supervision.
    5 In the Video supervision window, do one of the
      following:
      1   To turn on Video supervision, tap OFF button.
        1   To turn off Video supervision, tap ON button.
                                         Norton Family Premier           138
                       Viewing the video activities of your child



Viewing the video activities of your child
           You can view the details of all the online videos that
           your child watched on the Norton Family website or your
           Android device. Norton Family lets you view the details
           of all the online videos that your child had watched for
           the past 30 days. You must turn on the video supervision
           feature to let Norton Family monitor the video activities
           of your child.
           If you notice that your child watched an online video that
           is inappropriate, you can restrict your child from visiting
           that website again by blocking the video hosting website.
           In Norton Family website, the video activities of your
           child are indicated as follows:

            What                         Indicates the name of the
                                         video hosting website.


            Which                        Indicates the title of the
                                         video.


            Category                     Indicates the category of the
                                         video.


            When                         Indicates the time at which
                                         the activities occurred.


           If you need more details about a particular video activity,
           you can also click on the video link and watch the video
           that your child watched. The details section provides
           information such as the description of the video, the
           website address of the video, and the trust level of the
           website.
       w   You must upgrade to a Premier account to access the
           video activity details of your child. In Norton Family
           website, you can also view your child’s visits to popular
           video hosting websites in the Web tab and in the
           Manage Activity page.
                              Norton Family Premier            139
            Viewing the video activities of your child


To view the video activities of your child using Norton
Family website
1 Sign in to Norton Family.
2 Under Manage Activity, click the picture icon of your
  child.
3 Click the Video tab.
4 To view the video hosting websites that your child
  had visited during a specific time period, in the Child’s
  Activity drop-down list, select one of the following
  time periods:

Today                         Displays all the video hosting
                              websites that your child
                              visited today.


Last 7 days                   Displays all the video hosting
                              websites that your child
                              visited in last 7 days.


Last 14 days                  Displays all the video hosting
                              websites that your child
                              visited in last 14 days.


All Time                      Displays all the video hosting
                              websites that your child
                              visited in last 30 days.


To view all the video activities of your child using
Android device
1   Sign in to Norton Family app in Parent mode.
2   Tap the child whom you want to manage.
3   Go to the ACTIVITY tab.
4   From the list, tap Video.
                                           Norton Family Premier            140
                           Setting up activity report notification


           5 To view the video hosting websites that your child
             has visited during a specific time period, tap the time
             period box, and select one of the following periods:

            Today                        Displays all the Video
                                         activities that occurred
                                         today.


            Last 7 days                  Displays all the Video
                                         activities that occurred in last
                                         7 days.


            Last 30 days                 Displays all the Video
                                         activities that occurred in last
                                         30 days.
                                         This option is available only
                                         in Norton Family Premier.




Setting up activity report notification
           The activity report provides a summary of your child’s
           Internet activities. Norton Family sends the activity report
           to the email address that you specified while creating
           the Norton Family account. Norton Family sends you
           the activity report on a weekly or a monthly basis. You
           can also configure Norton Family to send you the activity
           report on both weekly and on monthly basis.
       w   You must upgrade to Premier account to receive the
           activity report.
           To set up the activity report notification using Norton
           Family website
           1 Sign in to Norton Family.
           2 At the top of the page, click Configure Family.
           3 On the Configure Family page, under Parents
             section, click your profile icon.
                                            Norton Family Premier      141
      Upgrading or activating your Norton Family Premier account


              4 In the Profile Settings page, click Notification
                Preferences.
              5 Do the following:
                1   If you want Norton Family to send the activity
                    report every week, check Send activity report
                    for all of my children every week.
                 1   If you want Norton Family to send the activity
                     report every month, check Send activity report
                     for all of my children every month.
              6 Click Save.
              To set up the activity report notification using Android
              device
              1 Sign in to Norton Family app in Parent mode.
              2 In the Parent Mode window, tap your profile icon.
                You can also tap the family icon on the top left of the
                window and then tap Settings.
              3 In the SETTINGS window, under MY ACCOUNT,
                tap Child activity reports.
              4 In the Child activity reports window, do the following:
                 1   If you want Norton Family to send the activity
                     report every week, check Email me weekly.
                 1   If you want Norton Family to send the activity
                     report every month, check Email me monthly.



Upgrading or activating your Norton Family
Premier account
              Advanced features such as video supervision, location
              supervision, time summaries, and consolidated reports
              are available only in the Norton Family Premier account.
              If you already have a valid product key, sign in to Norton
              Family, click the Have a product Key? link, and then
              type your product key in the text box that appears.
              If you do not have a valid product key, you must
              purchase a new product key from the Norton Store. After
                                         Norton Family Premier      142
                              Viewing your subscription details


           you complete your purchase, your account changes to
           Norton Family Premier.
           You can sign in to Norton Family to verify the renewal
           status. If the renewal status did not change or the
           subscription renewal did not happen, you can contact
           customer support to resolve the issue. For more
           information about the purchase process, click the Help
           link available at the top-right corner of the Norton Store
           Web page.
           To upgrade your Norton Family account using Norton
           Family website
           1 Sign in to Norton Family.
           2 Click Upgrade Now.
             The e-store page opens with Norton Family Premier
             as the selected product.
           3 Follow the on-screen instructions to complete your
             purchase in the Norton store.
           To upgrade your Norton Family account on Android
           1 Sign in to Norton Family app in Parent mode.
           2 Tap on your profile icon.
           3 Under MY ACCOUNT, tap Norton subscription.


Viewing your subscription details
           The subscription details section shows you the following:
           1   Premier service expiration date
           1   The date on which you registered for Premier service
           1   The total number of days remaining with your current
               subscription
           1   Your Norton Family product key
           1   Product serial number
           To view your subscription details on the Norton Family
           website
           1 Sign in to Norton Family.
           2 At the top of the page, click Configure Family.
                                          Norton Family Premier     143
          Unsubscribing from your Norton Family Premier service


             3 On the Configure Family page, under Parents
               section, click your profile icon.
             4 In the Profile Settings page, click My Subscription.
             To view your subscription details on Android
             1 Sign in to Norton Family app in Parent mode.
             2 Tap on your profile icon
             3 Under MY ACCOUNT, tap Norton subscription.


Unsubscribing from your Norton Family
Premier service
             Norton Family Premier subscription offers you a 60-day
             unconditional money-back guarantee. If you unsubscribe
             from your Norton Family Premier service within 60 days,
             you are eligible for a refund on your Premier
             subscription. To process your refund, please contact
             customer support.
             If you are not within the 60-day period, and you want to
             discontinue the service, you can follow these procedures
             to remove your settings and child’s history that are
             stored in the service.
             Should you want to subscribe again at a later time, you
             must create a new Norton Family subscription using
             your Norton account log in. The service prompts you to
             set up your children and then reinstall Norton Family
             client. Since you discontinued your service earlier and
             are creating a new Norton Family subscription, the
             service does not display any past history from your
             previous subscription.
      w      If you no longer want to use the FREE edition of Norton
             Family, you should remove the Norton Family client from
             your child’s computer. To remove Norton Family client
             on your child’s computer(s), go to each computer and
             uninstall Norton Family client.
             To unsubscribe from your Norton Family Premier service
             1 Sign in to Norton Family.
                                         Norton Family Premier     144
           About getting a refund for the Premier subscription


           2 At the top of the page, click Configure Family.
           3 On the Configure Family page, under Parents
             section, click your profile icon.
           4 In the Profile Settings page, click Unsubscribe
             from Norton Family service. In the prompt that
             appears, type your Norton Family account password.
           5 Click Ok.
           6 Uninstall Norton Family client from each device.


About getting a refund for the Premier
subscription
           Your Norton Family Premier subscription includes a
           60-day unconditional money-back guarantee. You can
           cancel your Premier subscription and get a refund within
           60 days. To get the refund, you have to contact your
           regional customer support representative.
           After the refund is processed, you can continue using
           your Norton Family service, but you cannot access the
           Premier features of Norton Family.


Viewing the auto-renewal status of your
Premier subscription
           You can sign in to the Norton Family website and check
           for the status of the Automatic Renewal service in the
           Manage Account section. When you subscribe to
           Norton Family Premier, you are automatically enrolled
           for the Norton Automatic Renewal service.
           You can opt out of this service at any time if you do not
           want Symantec to automatically renew your Norton
           Family Premier subscription. You can view the
           auto-renewal status of your Premier subscription in the
           My Subscription section.
           You can also find auto-renewal status using your Android
           device.
                                       Norton Family Premier        145
                             About monitoring mobile devices


          To view the auto-renewal status of your Premier
          subscription on the Norton Family website
          1 Sign in to Norton Family.
          2 At the top of the page, click Configure Family.
          3 On the Configure Family page, under Parents
            section, click your profile icon.
          4 In the Profile Settings page, click My Subscription.
            Your auto-renewal status is active if the On/Off
            switch in the On position.


About monitoring mobile devices
      w   Message supervision is a Premier feature and is
          available only for Android devices.
          Norton Family monitors and records the mobile
          messaging of your child. You can view the following
          details on the messaging between your child and the
          mobile friends:

          Friend                       Displays the name and the
                                       number of your child’s
                                       mobile friends.


          Type                         Displays the type of
                                       messages that your child
                                       exchanged with the mobile
                                       friends. Norton Family
                                       categorizes the messages
                                       as SMS and MMS.


          Last Contact                 Displays the last date a
                                       mobile friend communicated
                                       with your child.


          If you find any inappropriate messaging between your
          child and a mobile friend, you can block the mobile friend
          from messaging with your child.
                                         Norton Family Premier     146
                                      Defining messaging rules


          You can customize and control the messaging of your
          child by turning on or turning off Messaging
          supervision.


Defining messaging rules
      w   Message supervision is a Premier feature and is
          available only for Android devices. Norton Family does
          not save the MMS content exchanged between your
          child and a mobile friend.
          You can set up Norton Family to manage the messages
          that your child sends and receives using their Android
          device. To view and manage these messages, you must
          first turn on Messaging supervision.
          Norton Family Premier lets you do the following:
          1   Turn on and turn off message supervision.
          1   Manage the messaging activity of your child with
              new friends.
          1   Manage the messaging activity of your child with
              existing friends.
          Norton Family adds a mobile friend to the Mobile Friend
          list only if there is a message exchanged between your
          child and a mobile friend. For example, if your child’s
          friend list has 10 mobile friends, and your child has
          messaged with only five of them, then your child’s
          Mobile Friend list displays only those five friends.
          Norton Family sends a warning text to the mobile friend
          that the message is being monitored.
          You can manage the messaging activity of your child
          with new or existing mobile friends in the following ways:

           Blocked                     Block all messaging with
                                       new mobile friends.
                                          Norton Family Premier          147
               Turning on or turning off messaging supervision



           Monitored                     Allows and monitors the
                                         messages your child sends
                                         and receives If you choose
                                         this option, you can view all
                                         the messages.


           Not Blocked/No supervision Allows your child to send
                                      and receive messages
                                      without monitoring. If you
                                      choose this option, you
                                      cannot view any messages
                                      exchanged.


       w   SMS and MMS supervision is available only in Norton
           Family Premier. It is not available for iOS.


Turning on or turning off messaging
supervision
       w   Message supervision is a Premier feature and is
           available only for Android devices.
           When you turn on Messaging supervision, you can
           do the following:
           1   View the mobile friend names that your child
               messaged with.
           1   View all the messages that are sent and received
               by your child.
           1   View the type of network that your child had used to
               send and receive messages.
           When you turn off Messaging supervision, Norton
           Family does not monitor the messages that are sent
           and received by your child.
           To turn on or turn off Messaging supervision using
           Norton Family website
           1 Sign in to Norton Family.
           2 Click House Rules.
                                            Norton Family Premier       148
    Blocking or allowing message exchange with new mobile friends


               3 Click the picture icon of the child.
               4 On the left pane, click Messaging and do one of the
                 following:
                 1   To turn on Messaging supervision, move the
                     On/Off switch to the left to the On position.
                  1   To turn off Messaging supervision, move the
                      On/Off switch to the right to the Off position.
               5 Click Save.
               To turn on or turn off Messaging supervision using
               Android device
               1 Sign in to Norton Family app in Parent mode.
               2 Tap the child whom you want to manage.
               3 Go to the RULES tab.
               4 Under Activities, tap Message supervision.
               5 In the Message Supervision window, do one of the
                 following:
                 1   To turn on Message supervision, tap OFF
                     button.
                  1   To turn off Message supervision, tap ON button.



Blocking or allowing message exchange
with new mobile friends
         w     Message supervision is a Premier feature and is
               available only for Android devices. To monitor and
               manage the messaging activities of your child, you need
               to turn on Messaging supervision.
               Norton Family lets you block or allow your child’s
               messaging with new mobile friends. When you block a
               new mobile friend, your child cannot send any messages
               to or receive any messages from new mobile friends.
               When you block messaging with new friends, you protect
               your child from inappropriate information. Your child
               receives a notification that the message was blocked.
               If your child wants to send message to any mobile friend,
                                        Norton Family Premier      149
Blocking or allowing message exchange with new mobile friends


           your child can request your permission. Norton Family
           notifies you about this request in an email message.
           You can take an appropriate action based on the
           request.
           When you allow messaging with new mobile friends,
           your child can send and receive messages from any
           new mobile friends. If you choose this option, Norton
           Family does not monitor or record the messages.
           Therefore, you cannot view these messages. When your
           child sends or receives a message for the first time,
           Norton Family adds this mobile friend to the appropriate
           group based on the options that you have selected.
           To block or allow message exchange with new mobile
           friends using Norton Family website
           1 Sign in to Norton Family.
           2 Click House Rules.
           3 Click the picture icon of the child.
           4 On the left pane, click Messaging, and do one of the
             following:
               1   To block message exchange, under New Mobile
                   Friends should automatically be, click Blocked.
               1   To allow message exchange, under New Mobile
                   Friends should automatically be, click Not
                   Blocked or Monitored.
           5 Click Save.
           To block or allow message exchange with new mobile
           friends using Android device
           1   Sign in to Norton Family app in Parent mode.
           2   Tap the child whom you want to manage.
           3   Go to the RULES tab.
           4   Under Activities, tap Message supervision.
                                       Norton Family Premier      150
            Monitoring all messaging with new mobile friends


           5 In the Message supervision window, do one of the
             following:
             1   To block message exchange, tap New mobile
                 friends, and then choose Blocked.
             1   To allow message exchange, tap New mobile
                 friends, and then choose Monitored or No
                 supervision. When you choose Monitored,
                 Norton Family allows the conversations but
                 monitors them.



Monitoring all messaging with new mobile
friends
       w   Message supervision is a Premier feature and is
           available only for Android devices. To monitor and
           manage the messaging of your child, you need to turn
           on Messaging supervision.
           You can monitor all the messaging between your child
           and any new mobile friends. When you choose this
           option, Norton Family monitors and records all of the
           messages. You can view the complete messaging and
           determine whether your child sent or received any
           inappropriate messages.
           To monitor all message exchange with new mobile
           friends using Norton Family website
           1 Sign in to Norton Family.
           2 Click House Rules.
           3 Click the picture icon of the child.
           4 On the left pane, click Messaging.
           5 Under New Mobile Friends should automatically
             be, click Monitored.
           6 Click Save.
           To monitor message exchange with new mobile friends
           using Android device
           1 Sign in to Norton Family app in Parent mode.
           2 Tap the child whom you want to manage.
                                       Norton Family Premier         151
            Blocking messaging with an existing mobile friend


           3 Go to the RULES tab.
           4 Under Activities, tap Message supervision.
           5 In the Message supervision window, tap New mobile
             friends, and then choose Monitored.


Blocking messaging with an existing mobile
friend
       w   Message supervision is a Premier feature and is
           available only for Android devices. To monitor and
           manage the messaging of your child, you need to turn
           on Messaging supervision.
           You can block all the messaging between your child and
           a specific friend listed in the mobile friend or contacts
           list. When you block messaging with a friend, your child
           cannot send or receive any messages with that friend.
           If your child wants to send a message to a blocked
           mobile friend, the child can request your permission.
           Norton Family notifies you about this request in an email
           message. You can take appropriate action based on
           the request.
           To block messaging with an existing mobile friend using
           Norton Family website
           1 Sign in to Norton Family.
           2 Click House Rules.
           3 Click the picture icon of the child.
           4 On the left pane, click Messaging.
           5 Under Messaging rights for child, click Mobile
             Friend list to view all the mobile friends of your child.
             The Mobile Friend list displays all the mobile friends
             that your child had communicated with.
           6 Under Blocked category, click the option button that
             corresponds to the mobile friend.
           7 Click Save.
                                       Norton Family Premier          152
          Allowing Unmonitored messaging with a mobile friend


            To block messaging with an existing mobile friend using
            Android device
            1 Sign in to Norton Family app in Parent mode.
            2 Tap the child whom you want to manage.
            3 Go to the RULES tab.
            4 Under Activities, tap Message supervision.
            5 In the Message supervision window, under
              CONTACTS, tap the contact you want to block.
            6 In the window that appears, tap Blocked.
            7 Tap OK.


Allowing Unmonitored messaging with a
mobile friend
      w     Message supervision is a Premier feature and is
            available only for Android devices. To monitor and
            manage the messaging of your child, you need to turn
            on Messaging supervision.
            You can allow unmonitored messaging between your
            child and a specific mobile friend. If you choose this
            option, Norton Family does not monitor and record these
            messages.
            To allow unmonitored messaging with a mobile friend
            using Norton Family website
            1 Sign in to Norton Family.
            2 Click House Rules.
            3 Click the picture icon of the child.
            4 On the left pane, click Message supervision.
            5 Under Messaging rights for child, click Mobile
              Friend list to view all the mobile friends of your child.
              The Mobile Friend list displays all the mobile friends
              that your child had communicated with.
            6 Under Unmonitored category, click the option that
              corresponds to a mobile friend.
            7 Click Save.
                                      Norton Family Premier         153
                   Monitoring messaging with a mobile friend


           To allow unmonitored messaging with a mobile friend
           using Android device
           1 Sign in to Norton Family app in Parent mode.
           2 Tap the child whom you want to manage.
           3 Go to the RULES tab.
           4 Under Activities, tap Message supervision.
           5 In the Message supervision window, under
             CONTACTS, tap the contact you want to block.
           6 In the window that appears, tap No supervision.
           7 Tap OK.


Monitoring messaging with a mobile friend
           You can monitor all the messaging between your child
           and a specific friend. If you find that a friend sends
           inappropriate messages to your child, you can protect
           your child by blocking the messaging with that friend.
           To monitor messaging with a mobile friend using Norton
           Family website
           1 Sign in to Norton Family.
           2 Click House Rules.
           3 Click the picture icon of the child.
           4 On the left pane, click Messaging.
           5 Under Messaging rights for child, click Mobile
             Friend list. The Mobile Friend list displays all the
             mobile friends that your child had communicated
             with.
           6 Under Monitored category, click the option that
             corresponds to a mobile friend.
           7 Click Save.
           To monitor messaging with a mobile friend using
           Android device
           1 Sign in to Norton Family app in Parent mode.
           2 Tap the child whom you want to manage.
           3 Go to the RULES tab.
                                         Norton Family Premier      154
                                    About Location Supervision


          4 Under Activities, tap Message supervision.
          5 In the Message supervision window, under
            CONTACTS, tap the contact you want to block.
          6 In the window that appears, tap Monitored.
          7 Tap OK.


About Location Supervision
          Location Supervision feature in Norton Family monitors
          your kid’s location so that you could be assured that
          your kid is safe. It uses global positioning system (GPS),
          mobile network, and/or the Internet to keep track of your
          kid’s current approximate location. You can track your
          kid’s location from anywhere as long as the device is
          with them.
          Norton Family uses the following location data to derive
          at the current approximate location of your kid:
          1   Mobile network – Your device constantly
              communicates with one of the closest Cell tower
              through the SIM card. This communication is used
              to track your kid.
          1   WiFi – Your device can be surrounded by wireless
              networks. In such cases, the wireless network data
              is used to find the location.
          1   GPS – A satellite-based navigation system. If your
              device supports GPS, your device triangulates its
              own position by getting signals from at least three
              satellites.
          You need to turn on location supervision feature on the
          devices that your kids use. If the device is turned off, or
          cannot connect to the Internet or Mobile network, you
          cannot track the current location of your kid. You need
          to make sure that the location services option in your
          child's mobile device is enabled.
          To enable location services, do the following:
          1   On Android, tap your device’s Settings > Location
              services > enable all the options.
                                          Norton Family Premier     155
                 Turning on or turning off Location Supervision


           1   On iOS, tap your device’s Settings > Privacy > turn
               on Location services and other settings as
               described in See “Ensuring Norton Family
               supervision on your child’s iOS device” on page 127.


Turning on or turning off Location
Supervision
           When you turn on Location Supervision, you can track
           the current approximate location of your kids from
           anywhere in the world. You need to make sure that the
           location services option in the Android device is enabled.
           To enable location services option on your Android, tap
           your device’s Settings > Location services > enable
           all the options.
       w   Location supervision is available only in Norton Family
           Premier.
           To turn on or turn off Location supervision using Norton
           Family website
           1 Sign in to Norton Family.
           2 Click House Rules.
           3 Click the picture icon of the child.
           4 On the left pane, click Location and do one of the
             following:
             1   To turn on Location supervision, move the On/Off
                 switch to the left to the On position.
             1   To turn off Location supervision, move the On/Off
                 switch to the right to the Off position.
           5 In the device list, choose the device that you want to
             track.
           6 Click Save.
           To turn on or turn off Location supervision using Android
           device
           1 Sign in to Norton Family app in Parent mode.
           2 Tap the child whom you want to manage.
                                          Norton Family Premier      156
                                Viewing the location of your kid


           3 Go to the RULES tab.
           4 Under Activities, tap Location supervision.
           5 In the Location supervision window, do one of the
             following:
             1   To turn on Location supervision, tap OFF button
                 or move the slider to the right.
              1   To turn off Location supervision, tap ON button
                  or move the slider to the left.
           6 Under TRACK DEVICE, tap the device that you want
             to track. If you do not see the device in the list, go to
             Norton Family website to add the device.


Viewing the location of your kid
           You can track the current approximate location of your
           kids as long as the device is with them. Your child’s
           location is shown on a map. The accuracy of the location
           depends on the network data used to track the device.
           If your device supports GPS and wireless, the accuracy
           can be limited to several meters thus giving you better
           results. The actual accuracy of location supervision
           depends on several factors, including atmospheric
           effects and receiver quality. You need to make sure that
           location services option in your Android device is
           enabled to get the best out of location supervision.
           The location pointer on the map denotes your kids’
           current approximate location. You can zoom in or zoom
           out the map to learn more about the area.
           To view the location of your kid using Norton Family
           website
           1 Sign in to Norton Family.
           2 Under Manage Activity, click the picture icon of your
             child.
           3 Click the Location tab.
           4 Click Update to refresh the location status.
                                       Norton Family Premier             157
                                About monitoring applications


          5 Tap the location pointer to see the current location
            address of your kid. You can use + or – button to
            zoom in or zoom out the map.
          To view the location of your kid using Android device
          1   Sign in to Norton Family app in Parent mode.
          2   Tap the child whom you want to manage.
          3 Go to the ACTIVITY tab.
          4 From the list, tap Location.
          5 Tap Refresh to update the location status.
          6 Tap the location pointer to see the current location
            address of your kid. You can use + or – button to
            zoom in or zoom out the map.


About monitoring applications
          Norton Family helps you monitor the applications that
          your child installs or uninstalls on the Android devices.
          You must turn on App Supervision to monitor the
          applications that your child uses. You can also block
          the applications that you think are inappropriate for your
          child to use. When you block an application, your child
          cannot use the application from the Android devices.
          The application activities are indicated as follows:

           What                        Indicates the application
                                       name.


           Which                       Indicates the application title
                                       or source.
                                       For example, if your child
                                       has downloaded the
                                       application from a specific
                                       website, the URL of the
                                       website is displayed.
                                         Norton Family Premier         158
                                     Blocking or Allowing Apps



           Category                    Indicates the application
                                       category.
                                       For example, if the
                                       application installed is a
                                       social networking
                                       application, the category is
                                       Social Networking.


           When                        Indicates the time at which
                                       any application activities
                                       occurred.
                                       For example, the installation
                                       time of an application.


       w   For Android devices, the App monitoring feature is
           available only in Norton Family Premier.


Blocking or Allowing Apps
           Norton Family constantly monitors the applications that
           your child installs or uninstalls on the Android device.
           You can block an application if you think it is
           inappropriate for your child to use. You can use Norton
           Family app, or the Norton Family website, to block an
           application that is currently installed on the Android
           device. When you block an application, your child cannot
           use the application from their devices.
           To block apps using Norton Family website
           1 Sign in to Norton Family.
           2 Click House Rules.
           3 On the left pane, click App.
             The apps that are currently installed on the Android
             device are listed.
           4 Click the app(s) you want to block on the Android
             device. You can click Select all to block all the apps
             running on the device.
           5 Click Save.
                                          Norton Family Premier      159
                      Turning on or turning off App supervision


           To block or allow apps using Android device
           1 Sign in to Norton Family app in Parent mode.
           2 Tap the child whom you want to manage.
           3 Go to the RULES tab.
           4 Under Activities, tap App supervision.
           5   In the App supervision window, do one of the
               following:
               1   To block an app, check the app that you want to
                   block.
               1   To allow an app, uncheck the app that you want
                   to allow.

       w   If you block an app from the Android device, the app is
           also shown as blocked in the Norton Family website and
           vice versa.


Turning on or turning off App supervision
           When you turn on App supervision, you can monitor
           the statuses of the applications that are available in your
           child’s mobile device.
       w   For Android devices, App supervision is available only
           in Norton Family Premier.
           To turn on or turn off App supervision using Norton
           Family website
           1   Sign in to Norton Family.
           2   Click House Rules.
           3   Click the picture icon of the child.
           4   On the left pane, click App and do one of the
               following:
               1   To turn on App supervision, move the On/Off
                   switch to the left to the On position.
               1   To turn off App supervision, move the On/Off
                   switch to the right to the Off position.
           5 Click Save.
                               Norton Family Premier   160
           Turning on or turning off App supervision


To turn on or turn off App supervision using Android
device
1 Sign in to Norton Family app in Parent mode.
2 Tap the child whom you want to manage.
3 Go to the RULES tab.
4 Under Activities, tap App supervision.
5   In the App supervision window, do one of the
    following:
    1   To turn on App supervision, tap OFF button.
    1   To turn off App supervision, tap ON button.
foo




Norton from Symantec products protect consumers from traditional threats with antivirus, antispam, and Spyware Protection.
They also protect against bots, drive-by downloads, and identity theft, and are light on system resources. In addition, Symantec
provides services such as online backup and PC Tuneup, and is a trusted source for family online safety. For more information,
please click one of the following links:
Antivirus | Antispam | Spyware Protection | Online Backup
Copyright © 2016 Symantec Corporation. All rights reserved. Symantec, Norton, and the Norton Logo are trademarks or registered
trademarks of Symantec Corporation and its affiliates in the U.S. and other countries. Other names may be trademarks of their
respective owners.
